              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 1 of 91



1     GEORGE KIMBRELL (Pro Hac Vice pending)
      AUDREY LEONARD (Pro Hac Vice pending)
2     AMY VAN SAUN (Pro Hac Vice pending)
      MEREDITH STEVENSON (CA Bar No. 328712)
3     Center for Food Safety
      303 Sacramento Street, 2nd Floor
4     San Francisco, CA 94111
      Phone: (415) 826-2770
5     Emails: gkimbrell@centerforfoodsafety.org
              aleonard@centerforfoodsafety.org
6             avansaun@centerforfoodsafety.org
              mstevenson@centerforfoodsafety.org
7
      Counsel for Plaintiffs
8

9

10
                       THE UNITED STATES DISTRICT COURT
11                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
       NATIONAL FAMILY FARM                    )   Case No. 21-5695
13
       COALITION, CENTER FOR FOOD              )
14     SAFETY, PESTICIDE ACTION                )
       NETWORK NORTH AMERICA,                  )   COMPLAINT FOR
15     CENTER FOR ENVIRONMENTAL                )   DECLARATORY AND
       HEALTH, FRIENDS OF THE EARTH,           )   EQUITABLE RELIEF
16
       and, CENTER FOR BIOLOGICAL              )
17     DIVERSITY,                              )
                                               )
18                         Plaintiffs,         )
                                               )
19
                          v.                   )
20                                             )
       TOM VILSACK, in his official capacity   )
21     as Secretary of the United States       )
       Department of Agriculture, KEVIN        )
22
       SHEA, in his official capacity as       )
23     Administrator of the Animal and Plant   )
       Health Inspection Service, the          )
24     UNITED STATES DEPARTMENT OF             )
       AGRICULTURE, and ANIMAL AND             )
25
       PLANT HEALTH INSPECTION                 )
26     SERVICES,                               )
                                               )
27                         Defendants.         )
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 2 of 91



1                               TABLE OF CONTENTS

2

3     INTRODUCTION AND NATURE OF ACTION…………………………………….…… 1

4     JURISDICTION AND VENUE………………………………………………………………5

5     PARTIES…………………………………………………………………………………...……5

6     LEGAL AUTHORITY……………………………………………………………………..…..9

7     FACTUAL ALLEGATIONS…………………………………………………………….…..20

8          I. GE ORGANISMS IN THE U.S…………………………………………..………20

9                Contamination Harms……………………………………………………….22

10               A Pesticide-Promoting System………………………………………...……25

11               Other GE Harms………………………………………………………….…..34

12         II. PROCEDURAL HISTORY………………………………………………………40

13               The Prior Regulations…………………………………………………….….41

14               New Authority: The Plant Protection Act…………………………...……44

15               The Long Road to New PPA Implementing Regulations……………….45

16               The Final Rule…………………………………………………………...……56

17               Major Problems with the Final Rule………………………………..……..61

18               Effects of the Decision on Endangered Species and their Habitats…..67

19               Harm to Plaintiffs…………………………………………………………….69

20    CLAIMS FOR RELIEF…………………………………………………………………..…..74

21         FIRST CAUSE OF ACTION: VIOLATION OF ESA……………………………74

22         SECOND CAUSE OF ACTION: VIOLATION OF NEPA AND APA…….…..78

23         THIRD CAUSE OF ACTION: VIOLATION OF PPA AND APA…………..….80

24         FOURTH CAUSE OF ACTION: VIOLATION OF THE 2008 FARM BILL…84

25         FIFTH CAUSE OF ACTION: UNCONSTITUTIONAL SUB-DELEGATION

26         OF STATUTORY AUTHORITY…………………………………………………....85

27    RELIEF REQUESTED…………………………………………………………………..…..87

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                        i
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 3 of 91



1             Plaintiffs National Family Farm Coalition, Center for Food Safety, Pesticide

2     Action Network North America, Center for Environmental Health, Friends of the

3     Earth, and Center for Biological Diversity (collectively, Plaintiffs) on behalf of

4     themselves and their members, allege as follows:

5                        INTRODUCTION AND NATURE OF ACTION

6             1.     This case is about whether or not both experimental and

7     commercialized genetically engineered (GE) organisms will remain regulated by the

8     federal government, or if they will now effectively be left to the devices of their

9     manufacturers, to experiment, plant, and sell them as they self-interestedly see fit,

10    without any further oversight by the U.S. Department of Agriculture (USDA),

11    regardless of their agronomic risks to U.S. agriculture or their environmental risks

12    to soils, waterways, native ecosystems, and endangered species.

13            2.     For over twenty-five years, USDA has been charged with overseeing a

14    significant range of genetically engineered organisms, from experimental GE crops,

15    grasses, and tree species to GE commodity crops. And twenty-five years of evidence

16    shows that GE crops carry significant adverse agricultural environmental risks,

17    including but not limited to: transgenic contamination1 (gene flow from GE crops to

18    related conventional or organic cultivars or wild species); significant increases in

19    herbicide use from genetically engineered herbicide-resistant crop systems, which

20    are the vast majority of all GE crops; and the proliferation of “superweeds”—

21    resistant to these herbicides.

22            3.     Accordingly, among other things, during that time USDA had to

23    approve, or “deregulate” a specific GE crop variety before it could be

24    commercialized. And, before an experimental GE crop could be open-air field tested,

25

26
      1   The term “transgenic” is used synonymously with “genetically engineered” or “GE”
27         in this complaint, even though technically GE is the broader term, as it
           encompasses techniques that introduce genes native to the recipient species, or
28
           directly manipulate an organism’s genes (e.g. gene editing).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             1
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 4 of 91



1     USDA had to approve such an experiment and oversee it. These actions required,

2     among other things, the submission of data by the GE crop proponent, public notice

3     and comment, and approval under USDA’s GE crop regulations, 7 C.F.R. Part 340,

4     as well as analysis under the National Environmental Policy Act (NEPA) and the

5     Endangered Species Act (ESA). Stakeholders disagreed about the rigor of USDA’s

6     oversight of GE crops, but oversight it was.

7           4.     After nearly two decades of proposed rules, withdrawals, stakeholder

8     comments, and government audit reports, the agency announced proposed new GE

9     crop regulations in 2019. However in a radical departure from previous rule

10    iterations, the third proposed rule, among other changes, failed to invoke USDA’s

11    noxious weed authority under the Plant Protection Act. Nor did it explain its

12    departure from years of detailed environmental analyses and proposed rules which

13    insisted upon the necessity of incorporating this authority to forestall the harms of

14    GE organisms to U.S. agriculture and the environment.

15          5.     Last year, the Trump administration’s final rule amending 7 C.F.R.

16    Part 340 fundamentally altered that regulatory system. Going forward and

17    indefinitely, GE organisms will no longer be subject to USDA oversight and

18    approval before open-air experiments and before commercial sale and planting.

19    Since there will no longer be a USDA final agency approval action under the

20    Administrative Procedure Act (APA), there will not be any analysis or transparency

21    under NEPA or the ESA of GE crops’ agricultural or environmental risks. In effect,

22    USDA has attempted to get out of the regulation business entirely in this area.

23          6.     In so doing, USDA unconstitutionally delegated its own duties to

24    protect farmers and the environment to GE crop developers. It also violated the

25    statute it is supposed to be implementing in this area, the Plant Protection Act

26    (PPA), as well as NEPA, the ESA, the APA, and the 2008 Farm Bill, which

27    supplemented the PPA by requiring new protections for GE crop open-air

28    experiments. In fact, as explained later, this final decision is made worse when

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             2
     CASE NO. 21-5695
               Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 5 of 91



1     shown against the long procedural history of this rulemaking: started in 2004 and

2     long intended to effectuate Congressional intent to improve USDA’s oversight, not

3     eliminate it. For all of these reasons, the Court should vacate and remand the final

4     rule.

5             7.    More specifically, this case challenges USDA’s final rule on “Movement

6     of Certain Genetically Engineered Organisms,” 7 CFR Parts 340 and 372.

7             8.    Plaintiffs National Family Farm Coalition, Center for Food Safety,

8     Pesticide Action Network North America, Center for Environmental Health,

9     Friends of the Earth, and Center for Biological Diversity, on behalf of their

10    adversely affected members, challenge Defendants’ May 18, 2020 final rule

11    amending those rules, to remove oversight for GE organisms. The final rule violates

12    the PPA, NEPA, ESA, APA, the 2008 Farm Bill’s GE crop provisions, the

13    Constitution, and is arbitrary, capricious, and contrary to law.

14            9.    First, the final rule fails to comply with the ESA because USDA did

15    not undertake the required ESA Section 7 consultation process with the expert

16    Wildlife Services before taking action that may affect listed species and/or their

17    designated critical habitat. The experimental and commercial planting of GE

18    organisms without individual agency approvals allows GE organisms to be released

19    into the environment without individual assessments. The wholesale exemption of

20    many future GE organisms such as GE grasses, trees, and other plants, and the

21    overall relaxation of these regulations has the potential to affect—and likely cause

22    significant harm to—many broad categories of endangered species and their

23    habitat, including endangered plants, insects, birds, and mammals. USDA was

24    required to undertake consultation to understand the effects of its decision on

25    endangered species and their critical habitats and to protect against those effects.

26            10.   Second, the final rule fails to comply with NEPA’s mandates, our basic

27    environmental charter, for multiple reasons, including that USDA did not explore

28    reasonable alternatives that would be more protective to the environment than its

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                            3
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 6 of 91



1     chosen action, did not adequately analyze direct, indirect, and cumulative impacts,

2     and improperly relied on voluntary mitigation measures from private entities.

3           11.    Third, the final rule fails to comply with the PPA’s mandates because

4     it does not implement a full half of USDA’s statutory authority—its noxious weed

5     authority—to fulfill its responsibility to mitigate noxious weed harms of GE

6     organisms, despite the overdue implementation of that PPA authority being a major

7     reason for this rulemaking in the first place. It also violates the PPA’s requirement

8     that USDA’s decisions be based on sound science.

9           12.    Fourth, the final rule fails to comply with the 2008 Farm Bill, which

10    included specific new strengthening mandates for GE crop experiments because

11    already too lax USDA oversight had caused contamination and market rejection

12    harm to U.S. farmers. Yet, by creating broad exemption categories and instituting a

13    self-determination scheme, USDA failed to implement the Farm Bill’s

14    requirements, instead opting for less oversight, not more.

15          13.    Fifth and finally, the rulemaking violates the Constitution and the

16    separation of powers principles by placing agency authority in the hands of self-

17    interested private parties without retaining oversight. Because the new rules give

18    private entities carte blanche to “self-determine” their own products’ regulation

19    without any future oversight from USDA (or the courts), USDA has

20    unconstitutionally sub-delegated its own regulatory duties to private industry.

21          14.    Accordingly, Plaintiffs ask this Court to: (1) declare that USDA’s final

22    rule for the regulation of GE organisms is arbitrary, capricious, and in violation of

23    the, ESA, NEPA, APA, PPA, the 2008 Farm Bill, and the Constitution; (2) vacate

24    the May 18, 2020 final rule; (3) order USDA to implement its noxious weed

25    authority under the PPA and (4) order USDA to undertake ESA consultation and

26    further NEPA analysis before promulgating new, meaningful GE organisms in

27    accordance with the controlling statutes according to a court-mandated schedule.

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             4
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 7 of 91



1                                 JURISDICTION AND VENUE

2              15.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §

3     1331 (federal question) and 28 U.S.C. § 1346 (United States as Defendant).

4              16.   Plaintiffs have a right to bring this action pursuant to the APA, 5

5     U.S.C. § 702.

6              17.   The relief requested is specifically authorized pursuant to 5 U.S.C. §

7     706(2)(A) (holding unlawful and setting aside agency actions that are arbitrary,

8     capricious, or otherwise not in accordance with law) and 28 U.S.C. §§ 2201-02

9     (declaratory and equitable relief). An actual controversy exists between the parties

10    within the meaning of 28 U.S.C. § 2201.

11             18.   The Court has jurisdiction to review USDA’s failure to consult with the

12    Services under the citizen suit provision of the ESA, 16 U.S.C. §1540(g)(1), which

13    provides that the “district courts shall have jurisdiction . . . to enforce any such

14    provision or regulation” of the ESA. As required by the ESA, Plaintiffs provided

15    sixty days’ notice of their intent to sue by the letter sent to USDA and the Services

16    on July 28, 2020. 2 USDA has not remedied the violations set out in that sixty-day

17    notice. See id. § 1540(g)(2)(A).

18             19.   Venue properly lives in this Court pursuant to 28 U.S.C. § 1391(e)

19    because one or more of the Plaintiffs reside in this District.

20                                           PARTIES

21    Plaintiffs

22             20.   Plaintiff Center for Food Safety (CFS) brings this action on behalf of

23    itself and its members. CFS is a public interest, non-profit, membership

24    organization that has offices in San Francisco, CA; Portland, OR; and Washington,

25

26
      2   See Center for Food Safety, Sixty-Day Notice of Intent to Sue APHIS Pursuant to
27         the Endangered Species Act (July 28, 2020),
           https://www.centerforfoodsafety.org/files/2020-07-28-aphis-60-day-notice-letter-
28
           final_79309.pdf.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              5
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 8 of 91



1     D.C. CFS represents over 950,000 members, from every state in the country.

2     USDA’s failure to meet the statutory and constitutional requirements outlined

3     above and below has adversely affected CFS and its members.

4           21.    CFS’s fundamental mission is to empower people, support farmers, and

5     protect the earth from the harmful impacts of industrial agriculture. CFS is a

6     recognized national leader on the issue of GE crops and other GE organisms, and

7     has worked to improve their regulation and address their impacts continuously

8     since the organization’s inception in 1997.

9           22.    For over two decades, CFS has been the leading U.S. public interest

10    organization working on the issue of agricultural biotechnology, a pillar of the

11    current industrial agriculture system. Part of CFS’s mission is to ensure that GE

12    organisms that could adversely affect public health, agriculture, and the

13    environment are properly regulated. CFS has a major program area specific to GE

14    organism oversight, and numerous staff members—scientific, policy, campaign, and

15    legal—whose work encompasses the topic. CFS staff members are recognized

16    experts in the field and are intimately familiar with the issue of GE foods, their

17    inadequate oversight, their risks, and their adverse impacts.

18          23.    In accordance with its organizational missions to reduce harms caused

19    by industrial agriculture and champion transparency throughout the food

20    production system, CFS has long been committed to establishing meaningful GE

21    regulations. CFS has worked on dozens of individual GE crop, grass, and tree issues

22    over the past several decades, submitting comments to the agency and when

23    necessary engaging in public interest litigation. Specific to this case on the Part 340

24    rules themselves, starting in 2004, CFS submitted comments on behalf of its

25    members for each iteration of the proposed rules and environmental analyses at

26    issue here and has submitted multiple Freedom of Information Act requests to

27    USDA regarding the rulemaking. For many years, CFS has spearheaded

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               6
     CASE NO. 21-5695
               Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 9 of 91



1     nationwide grassroots efforts to inform consumers around the country about GE

2     foods, and the effects of GE organisms on the environment.

3             24.   Pesticide Action Network North America (PANNA) is a nonprofit

4     organization that works with farmers, farmworkers, and rural communities to

5     address the health and economic burdens that pesticide and biotech corporations

6     have put on those communities. With the goal of creating a just, thriving food

7     system, PANNA links local and international consumer, labor, health, environment,

8     and agriculture groups to an international citizens’ action network, challenging the

9     global proliferation of pesticides and defending basic rights to health and

10    environmental quality. PANNA has long worked on the issue of GE organism

11    oversight, in particular because of the intertwined nature of GE seeds and

12    pesticides, since the vast majority of GE crops are engineered to tolerate pesticide

13    applications. This program work has included work on numerous specific GE crops

14    as well as this rulemaking process.

15            25.   Center for Environmental Health (CEH) is a nonprofit organization

16    that works with communities, consumers, workers, government, and the private

17    sector to keep people safe from unnatural and malicious chemicals by insisting that

18    laws and policies protect people from harm. CEH advances environmental health

19    and justice for the greater good by encouraging business and government

20    decisionmakers to heed the early warnings of science. As part of its broader mission,

21    CEH has worked on the issue of improving GE crop oversight, acknowledging the

22    many associated environmental and public health hazards, and the need for

23    continuous vigilance to protect people’s health and avoid future environmental

24    harm.

25            26.   Friends of the Earth (FOE) is a nonprofit organization that engages in

26    advocacy, legal, political, and organizing work to fight for a healthier and more just

27    world. Implementing its overarching mission, FOE has had a longstanding flagship

28    program advocating for precautionary assessment and oversight of organisms

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              7
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 10 of 91



1     derived from genetic engineering by federal regulators. FOE has actively led efforts

2     to address negative biodiversity and public health impacts from newer forms of

3     genetically engineered organisms, including synthetic biology, RNA interference,

4     and gene editing. FOE works with frontline communities potentially impacted by

5     genetic engineering applications, FOE’s membership, farmers, and federal

6     government agencies to address the need for precautionary regulation and robust

7     oversight of all genetic engineering.

8           27.    Center for Biological Diversity (CBD) is a nonprofit organization that

9     works through science, law, and creative media to secure a future for all species,

10    with a focus on protecting the lands, waters, and climate that species need to

11    survive. Increasingly, imperiled butterfly and native bee species require

12    Endangered Species Act listing, and numerous species are already listed, because of

13    harm caused to them from industrial agriculture. This includes pesticides and

14    pesticide-resistant GE crop systems. As such CBD has a flagship program on

15    environmental health, which protects biodiversity and human health from toxic

16    substances, specifically including pesticides. Since the vast majority of GE crop

17    systems are engineered to resist (and thus promote) pesticides, CBD’s

18    environmental health program also works on these GE crop systems and their

19    adverse impacts.

20          28.    The National Family Farm Coalition (NFFC) is a nonprofit

21    organization that represents 30 grassroots farm, ranch, fishing, and rural advocacy

22    organizations across 42 states to policy- and decision-makers in the nation’s capital.

23    NFFC champions vibrant rural communities in which growers and workers are paid

24    fairly and can live with dignity; diversity in social, racial, cultural, agrarian, and

25    economic realms; and democratic, community-based control of and responsibility for

26    ecological resources and practices, including seeds, land, and water. Since the

27    1990s, the coalition has opposed the proliferation of GE crops, particularly those

28    that resist chemical pesticides. In particular, growers lament the loss of heirloom or

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              8
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 11 of 91



1     hybrid seed varieties for planting due to seed company closures and cross-

2     pollination between GE and non-GE crops, and the pesticide drift that harms or

3     destroys native plants, wildlife, environmental resources, and human health.

4     Defendants

5           29.      Defendant Tom Vilsack is sued in his official capacity as USDA

6     Secretary. As Secretary, Mr. Vilsack has the ultimate responsibility for USDA’s

7     activities and policies and for the implementation of GE organism regulations.

8           30.      Defendant Kevin Shea is sued in his official capacity as the

9     Administrator of USDA’s Animal and Plant Health Inspection Service (APHIS).

10    APHIS administers programs at USDA related to GE organisms. As Administrator,

11    Mr. Shea has the ultimate responsibility for APHIS’s activities and policies,

12    including the GE organism regulations.

13          31.      Defendant USDA is a federal agency of the U.S. with a mission to

14    provide leadership on food, agriculture, natural resources, and related issues based

15    on sound public policy, the best available science, and efficient management. USDA,

16    including APHIS, is the Agency responsible for the implementation of GE organism

17    regulations.

18                                    LEGAL AUTHORITY

19     I.   CONSTUTIONAL
20          32.      Congress delegated to USDA the responsibility of protecting
21    agriculture, the economy, and the environment from plant pest and noxious weed
22    harms through the PPA.
23          33.      The Constitution delegates “all legislative powers” “in a Congress of
24    the United States.” Art. I, § 1. Federal agency officials “may not subdelegate [their
25    decisionmaking authority] to outside entities—private or sovereign—absent
26    affirmative evidence of authority to do so.” U.S. Telecom Ass’n v. F.C.C., 359 F.3d
27    554, 566 (D.C. Cir. 2004).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             9
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 12 of 91



1            34.    The reason for this is clear: when an agency “shifts to another party

2     ‘almost the entire determination of whether a specific statutory requirement . . . has

3     been satisfied,’ or . . . abdicates its ‘final reviewing authority,’” then “lines of

4     accountability may blur, undermining an important democratic check on

5     government decision-making.” Fund for Animals v. Kempthorne, 538 F.3d 124, 132

6     (2d Cir. 2008); see also Nat’l Ass’n of Regulatory Util. Comm’rs v. F.C.C., 737 F.2d

7     1095, 1143 n.41 (D.C. Cir. 1984) (a key purpose of prohibiting delegation to private

8     entities is preventing “the harm done thereby to principles of political

9     accountability.”).

10           35.    This is also because, while agencies are charged with acting in the

11    public interest, “outside parties . . . might not ‘share the agency’s national vision

12    and perspective.’” Fund for Animals, 538 F.3d at 132 (quoting U.S. Telecom Ass’n,

13    359 F.3d at 566).

14           36.    Taken together, Article III and VI of the Constitution stand for the

15    concept of judicial review. Article III grants the federal judiciary power to make

16    judgements in all cases pertaining to the Constitution, statutes, and treaties of the

17    United States. Art. III, § 2. Article VI allows federal courts of law to use their

18    judicial power to protect and defend the authority of the Constitution against acts of

19    the government that violate or contradict it, and states that federal governments

20    are bound to support the Constitution. Art. VI.

21           37.    Because judicial review flows from final agency action, when an agency

22    unlawfully sub-delegates its statutory authority to private entities, it thereby

23    prevents judicial review of the decision.

24     II.   PLANT PROTECTION ACT OF 2000
25           38.    Under the PPA, USDA has the responsibility to prevent plant pest
26    risks and noxious weed risks, both of which are broadly defined agricultural and
27    environmental harms. The PPA defines “plant pest” harms broadly, as organisms
28    with the potential to injure or cause disease or damage, directly or indirectly, in or

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              10
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 13 of 91



1     to any plant or part of a plant. 7 U.S.C. § 7702(14). A “noxious weed” harm is

2     defined even broader, to be “any plant or plant product that can directly or

3     indirectly injure or damage crops, livestock, natural resources, public health, the

4     environment, or other interests of agriculture.” Id. § 7702(10).

5           39.    In enacting the PPA, Congress found that “biological control is often a

6     desirable, low-risk means of ridding crops and other plants of plant pests and

7     noxious weeds, and its use should be facilitated by [USDA] whenever feasible.” Id. §

8     7702(2).

9           40.    Congress realized the threats certain plants could pose. It specifically

10    found that “export markets could be severely impacted by the introduction or spread

11    of plant pests or noxious weeds into or within the United States,” id. § 7701(6), and

12    that “the unregulated movement of plant pests, noxious weeds, plants, certain

13    biological control organisms, plant products, and articles capable of harboring plant

14    pests or noxious weeds could present an unacceptable risk of introducing or

15    spreading plant pests or noxious weeds.” Id. § 7701(7).

16          41.    Congress also noted that the existence of “a plant pest or noxious weed

17    new to or not known to be widely prevalent in or distributed within and throughout

18    the United States could constitute a threat to crops and other plants or plant

19    products of the United States and burden interstate commerce or foreign

20    commerce.” Id. § 7701(8).

21          42.    As such, Congress found that “all plant pests, noxious weeds, plants,

22    plant products, articles capable of harboring plant pests or noxious weeds regulated

23    under [the PPA] are in or affect interstate commerce or foreign commerce.” Id. §

24    7701(9).

25          43.    The PPA gives USDA a multiplicity of statutory tools with which to

26    prevent plant pest and noxious weed harms. Id. § 7701(3); id. § 7702(10), (14); id. §§

27    7714, 7733, 7731, 7735, 7721. The goals of the PPA include “protection of the

28    agriculture, environment, and economy of the United States” from these broadly

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              11
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 14 of 91



1     defined harms. Id. § 7701(1). The goals also include facilitation of “exports, imports,

2     and interstate commerce in agricultural products” by reducing the risks caused by

3     any plant pest or noxious weed harms. Id. § 7701(3), 7701(6).

4              44.    Predominately, the PPA allows USDA to issue regulations to “prohibit

5     or restrict the importation, entry, exportation, or movement in interstate commerce

6     of any plant, plant product, biological control organism, noxious weed, article, or

7     means of conveyance” in order to “prevent the introduction in to the United States

8     or the dissemination of a plant pest or noxious weed within the United States.” Id. §

9     7712(c), (a).

10             45.    In exercising the PPA’s authority, the USDA must make all decisions

11    “based on sound science.” Id. § 7701(4). 3

12        III. 2008 FARM BILL
13             46.    Every five years, Congress passes an omnibus, multiyear agricultural
14    and food policy bill called the farm bill.
15             47.    The 2008 Farm Bill directives required USDA to “promulgate
16    regulations to improve the management and oversight of articles regulated under
17    the Plant Protection Act,” including the oversight and management of GE crop field-
18    testing within eighteen months of the bill’s June 18, 2008 enactment date. 4
19             48.    These regulations were to address and correct nine problem areas
20    identified by USDA in a report it published following the agency’s investigation into
21    a GE rice field trial contamination episode that severely damaged U.S. rice export
22

23

24
      3   Under Executive Order 13990, agency decision making “must be guided by the
           best science” and agencies are obligated to “immediately review . . . actions
25         during the last 4 years that conflict with these important national objectives.”
           Executive Order on Protecting Public Health and the Environment and
26         Restoring Science to Tackle the Climate Crisis, 86 Fed. Reg. 7037 (Jan. 25,
27         2021).
      4   Food, Conservation, and Energy Act of 2008, Pub. L. No. 110-246, Tit. X §
28
           10204(a)(2).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               12
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 15 of 91



1     markets. This document is entitled, LESSONS LEARNED AND REVISIONS UNDER

2     CONSIDERATION FOR APHIS’ BIOTECHNOLOGY FRAMEWORK (“LESSONS LEARNED”).

3           49.      While preparing the report, the agency took the opportunity to review

4     the lessons it learned from its investigation as part of an initiative to explore

5     revisions to its biotechnology regulations in 7 C.F.R. Part 340. Section 10204 of the

6     2008 Farm Bill entitled Regulations to Improve Management and Oversight of

7     Certain Regulated Articles, codified the LESSONS LEARNED report by incorporation.

8           50.      The LESSONS LEARNED report enumerates considerations to enhance

9     the agency’s regulatory framework and include, but are not limited to, the following:

10          (1) Additional recordkeeping requirements

11          (2) Regulatory revisions to improve availability of physical samples

12          (3) Mandated procedures for unauthorized release events

13          (4) Mandated corrective actions for unauthorized release events

14          (5) Enhanced agency protocols for conducting molecular forensics after

15                unauthorized release

16          (6) Required maintenance of contractual relationships for access during later

17                investigations

18          (7) Ensuring the use of the latest science for isolation as a confinement tool

19          (8) Improving quality management systems to manage research effectively

20          (9) Using permits to store important documents and other information

21                related to the permit and notification processes

22          51.      The 2008 Farm Bill states that within eighteen months of enactment,

23    USDA “shall – (1) take action on each issue identified in the document entitled

24    ‘Lessons Learned and Revisions under Consideration for APHIS’ Biotechnology

25    Framework.’”

26          52.      The APA states that a reviewing court “shall” interpret statutes and

27    “compel agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §

28    706(1).

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             13
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 16 of 91


          IV. NATIONAL ENVIRONMENTAL POLICY ACT
1
               53.   NEPA is our “national charter for protection of the environment.” 40
2
      C.F.R. § 1500.1(a). Its purpose is to “promote efforts which will prevent or eliminate
3
      damage to the environment.” 42 U.S.C. § 4321.
4
               54.   When enacting NEPA, Congress expressed great concern for the
5
      “profound impact of man’s activity on the interrelations of all components of the
6
      natural environment, particularly the profound influences of . . . new and expanding
7
      technological advances. . . .” 42 U.S.C. § 4331(a). Congress was specifically wary of
8
      “[a] growing technological power which is far outstripping man’s capacity to
9
      understand and ability to control its impact on the environment.” S. Rep. No. 91-
10
      296, 91st Cong., 1st Sess., at 6, 1969 U.S. Code Con. & Admin. News 1969.
11
               55.   Regulations promulgated by the Council on Environmental Quality
12
      (CEQ) implement NEPA and govern USDA’s decision making. 5 See 40 C.F.R. §§
13
      1500-1508; 21 C.F.R., Part 25. Agencies like USDA also have their own NEPA
14
      regulations, applying the controlling CEQ regulations but specific to their own
15
      agency actions. See 7 C.F.R. § 372.
16
               56.   The twin pillars of NEPA are the requirements that agencies (1)
17
      carefully evaluate the environmental impacts of proposed actions before
18
      undertaking the action, and (2) fully advise the public of the potential impacts of
19
      those actions, and of alternatives. NEPA requires federal agencies to fully consider
20
      and disclose the environmental consequences of an agency action before proceeding
21

22
      5   CEQ issued new implementing regulations for NEPA in July, 2020. 85 Fed. Reg.
23         43,304 (July 16, 2020). The revised regulations apply to NEPA processes begun
24         after the September 14, 2020 effective date. The Part 340 regulations were
           finalized before September 2020, and thus are subject to the old regulations and
25         relevant case law. Additionally, the current administration is in the process of
           walking back the Trump Administration’s NEPA regulations. As such, the
26         implementation of those regulations is delayed, and additional rulemaking is
27         forthcoming. See Deadline for Agencies to Propose Updates to National
           Environmental Policy Act Procedures, 86 Fed. Reg. 34,154 (June 29, 2021).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              14
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 17 of 91



1     with the action—to take a “hard look.” 42 U.S.C. § 4332(2)(C); 40 C.F.R. §§ 1501.2,

2     1501.4, 1502.5. An agency’s evaluation of environmental consequences must be

3     based on “accurate scientific” information of “high quality.” 40 C.F.R. § 1500.1(b). If

4     there are not sufficient data available, the agency must follow the requisite

5     procedure for addressing or evaluating the impacts in view of incomplete or

6     unavailable information. Id. § 1502.22.

7           57.    NEPA requires federal agencies to prepare an environmental impact

8     statement (EIS) for all “major Federal actions significantly affecting the quality of

9     the human environment. 42 U.S.C. § 4332(2)(C); 40 C.F.R. § 1501.4. Major federal

10    actions “include new and continuing activities, including projects and programs . . .

11    conducted, regulated, or approved by Federal agencies; new or revised agency rules,

12    regulations, plans, policies, or procedures[.]” 40 C.F.R. § 1508.1(q)(2).

13          58.    In determining whether an action “significantly” affects the

14    environment, the agency must analyze significance in several contexts “such as

15    society as a whole (human, national), the affected region, the affected interests, and

16    the locality.” Id. § 1508.27(a). Determining the significance of an action also

17    requires the agency to consider the intensity of the impact by evaluating factors

18    enumerated at 40 C.F.R. § 1508.27(b).

19          59.    An EIS must “serve as the means of assessing the environmental

20    impact of proposed agency actions, rather than justifying decisions already made.

21    Id. § 1502.2(g). “To the fullest extent possible, agencies shall prepare draft

22    environmental impact statements concurrently with and integrated with

23    environmental impact analyses and related surveys and studies required by . . . the

24    Endangered Species Act of 1973.” Id. § 1502.25(a).

25          60.    In a NEPA analysis, the federal agency must identify the direct,

26    indirect, and cumulative impacts of the proposed action, consider alternative actions

27    and their impacts, and identify all irreversible and irretrievable commitments of

28    resources associated with the proposed action. 42 U.S.C. § 4332(2)(C); 40 C.F.R. §§

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               15
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 18 of 91



1     1508.7, 1508.8, 1502.14. Direct effects are those “which are caused by the action and

2     occur at the same time and place.” 40 C.F.R. § 1508.8(a). Indirect effects are “caused

3     by the action and are later in time or farther removed in the distance, but are still

4     reasonably foreseeable.” Id. 1508.8(b). Cumulative impacts are impacts from “past,

5     present and reasonably foreseeable future actions regardless of what agency

6     (Federal or non-Federal) or person undertakes such other actions.” Id. § 1508.7.

7     “Cumulative impacts can result from individually minor but collectively significant

8     actions taking place over a period of time.” Id. “Effects” or “impacts” (synonymous)

9     include “ecological (such as the effects on natural resources and on the components,

10    structures, and functioning of affected ecosystems), aesthetic, historic, cultural,

11    economic, social, or health, whether direct, indirect, or cumulative.” Id. § 1508.8.

12          61.    NEPA also requires agencies to evaluate economic or social and

13    natural or physical environmental effects that are interrelated. Id. § 1508.14.

14          62.    NEPA requires agencies to consider “alternatives to the proposed

15    action.” 42 U.S.C. § 4332(2)(C)(iii) & (E); 40 C.F.R. § 1502.14. The analysis of

16    alternatives is the “heart” of the NEPA process and must provide for “a clear basis

17    for choice among options by the decisionmaker and the public.” 40 C.F.R. § 1502.14.

18          63.    NEPA also requires agencies to disclose and analyze measure to

19    mitigate the impacts of proposed actions. Id. §§ 1502.14(f), 1502.16(h). An agency’s

20    analysis of mitigation measures must be reasonably complete in order to properly

21    evaluate the severity of the adverse effects of an agency’s proposed action prior to

22    the agency making a final decision.

23          64.    Agencies may conduct NEPA review on a broader “programmatic” level

24    to assess the environmental impacts of “policies, plans, programs, or projects for

25    which subsequent actions will be implemented” based on a programmatic EIS

26    (PEIS). Id. § 1502.4(b) (“Environmental impact statements may be prepared, and

27    are sometimes required, for broad Federal actions such as the adoption of new

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              16
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 19 of 91



1     agency programs or regulations”). PEIS’s are subject to “the same regulations and

2     guidance that apply to non-programmatic NEPA reviews.” 6

3              65.   NEPA requires that an agency incorporate its environmental analysis

4     into its decision-making process. “NEPA’s purpose is not to generate paperwork—

5     even excellent paperwork—but to foster excellent action.” Id. §1500.1(c); see also id.

6     (“Ultimately . . . it is not better documents but better decisions that count.”); id. §

7     1502.1 (“primary purpose” of an EIS is to “serve as an action-forcing device to insure

8     that the policies and goals defined in the Act are infused into the ongoing programs

9     and actions of the Federal Government. . . . An environmental impact statement is

10    more than a disclosure document. It shall be used by Federal officials in conjunction

11    with other relevant material to plan actions and make decisions.”).

12        V.   ENDANGERED SPECIES ACT
13             66.   When a species is listed as threatened or endangered under the ESA,
14    section 7(a)(2) of the Act requires that all federal agencies “insure” that their
15    actions “are not likely to jeopardize the continued existence of any endangered
16    species or threatened species or result in the destruction or adverse modification of”
17    their critical habitat. 16 U.S.C. § 1536(a)(2). The “institutionalized caution”
18    embodied in the ESA requires federal agencies to give the benefit of the doubt to
19    listed species and places the burden of risk and uncertainty on the proposed action. 7
20             67.   The Act establishes an interagency consultation process to assist
21    federal agencies in complying with their substantive section 7(a)(2) duty to guard
22    against jeopardy to listed species or destruction or adverse modification of critical
23    habitat. Under section 7(a)(2), federal agencies must consult with the appropriate
24    expert fish and wildlife agency to determine whether their actions well jeopardize
25

26    6   CEQ, Guidance: Effective Use of Programmatic NEPA Reviews 7 (Dec. 18, 2014),
27         https://obamawhitehouse.archives.gov/sites/default/files/docs/effective_use_of_pr
           ogrammatic_nepa_reviews_final_dec2014_searchable.pdf.
28    7   H.R. Rep. No. 93-412, pp. 4-5 (1973).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               17
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 20 of 91



1     any listed species’ survival or adversely modify designated critical habitat and, if so,

2     to identify ways to modify the action to avoid that result. See 50 C.F.R. § 402.14.

3     The National Marine Fisheries Service is the expert fish and wildlife agency with

4     respect to most anadromous and marine species and the Fish and Wildlife Service

5     (collectively, the Services) is the expert agency with respect to many terrestrial and

6     freshwater species.

7            68.    The Services have adopted joint regulations governing the section

8     7(a)(2) consultation process. Under the joint regulations, a federal agency must

9     initiate a section 7(a)(2) consultation with the expert agencies whenever it

10    undertakes an “action” that “may affect” a listed species or critical habitat. 50

11    C.F.R. § 402.14(a). The threshold for a “may affect” determination and the required

12    ESA section 7(a)(2) is low. See 51 Fed. Reg. 19,926, 19,949 (June 3, 1986) (“Any

13    possible effect, whether beneficial, benign, adverse, or of an undetermined

14    character, triggers the formal consultation requirement.”). See also FWS,

15    Endangered Species Consultation Handbook at 3-13, 4-26 (1998). An agency is

16    relieved of the obligation to consult only if the action will have “no effect” on listed

17    species or designated critical habitat.

18           69.    The joint regulations broadly define the scope of agency actions subject

19    to ESA section 7(a)(2) mandates to encompass “all activities or programs of any

20    kind authorized, funded, or carried out, in whole or in part by Federal agencies,”

21    including the promulgation of regulations and granting licenses. 50 C.F.R. § 402.02

22    (definition of “action”).

23           70.    Under the ESA, “action area” is broadly defined as “all areas to be

24    affected directly or indirectly by the federal action and not merely the immediate

25    area involved in the action.” Id. § 402.02. The potential “effects” of an agency action

26    that an agency must consider are similarly broad and include both “direct” and

27    “indirect” effects of the action and all activities “interrelated or interdependent”

28    with that action. Id.

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                18
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 21 of 91



1           71.     In insuring that any action is not likely to jeopardize a listed species or

2     result in the adverse modification of critical habitat, the ESA requires every agency

3     to use only the best scientific and commercial data available at every step in the

4     process. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(g)(8).

5           72.     If an agency determines that its action “may affect” but is not likely to

6     adversely affect” a listed species or its critical habitat, ESA regulations permit

7     “informal consultation,” in which there is no requirement for a biological opinion, so

8     long as the expert service concurs in writing with the “not likely to adversely affect”

9     determination. 50 C.F.R. § 402.13. If the service does not concur in the “not likely to

10    adversely affect” determination or if the action agency determines that the action is

11    “likely to adversely affect” the listed species, the agencies must engage in “formal

12    consultation.” Id. §§ 402.12; 402.14(a), (b).

13          73.     Formal consultation “is a process between the Service and the Federal

14    agency that commences with the Federal agency’s written request for consultation

15    under section 7(a)(2) of the Act and concludes with the Service’s issuance of the

16    biological opinion under section 7(b)(3) of the Act.” Id. § 402.02.

17          74.     Compliance with the procedural provisions of the ESA—identifying the

18    likely effects of the action through the consultation process—is integral to

19    compliance with the substantive requirements of the Act. Under the statutory

20    framework, federal actions that “may affect” a listed species or critical habitat may

21    not proceed unless and until the federal agency ensures, through completion of the

22    consultation process, that the action is not likely to cause jeopardy or adverse

23    modification of critical habitat. 16 U.S.C. § 1536(a); 50 C.F.R. §§ 402.14; 402.13; see

24    also 16 U.S.C. § 1536(d).

25          75.     The ESA mandates that agencies use the “best scientific and

26    commercial data available” in fulfilling the above requirements. 6 U.S.C. §

27    1536(a)(2).

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                 19
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 22 of 91


       VI.   ADMINISTRATIVE PROCEDURE ACT
1
             76.    The APA grants a right of judicial review to “[a] person suffering legal
2
      wrong because of agency action, or adversely aggrieved by agency action. . . .” 5
3
      U.S.C. § 702.
4
             77.    Under the APA, a court must “hold unlawful and set aside agency
5
      action . . . found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise
6
      not in accordance with the law. . . .” Id. § 706(2)(A). An agency action is “arbitrary
7
      and capricious if the agency has relied on factors which Congress has not intended
8
      it to consider, entirely failed to consider an important aspect of the problem, offered
9
      an explanation for its decision that runs counter to the evidence before the agency,
10
      or is so implausible that it could not be ascribed to a difference in view or the
11
      product of agency expertise.” Motor Vehicles Mfrs. Assoc. v. State Farm Mut. Auto.
12
      Ins. Co., 463 U.S. 29, 43 (1983).
13
             78.    “[A]n agency changing its course by rescinding a rule is obligated to
14
      supply a reasoned analysis for the change beyond that which may be required when
15
      an agency does not act in the first instance.” Id. at 42.
16
             79.    Under the APA, a court must also “hold unlawful and set aside” any
17
      agency action taken that is “in excess of statutory jurisdiction, authority, or
18
      limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C).
19
             80.    Finally, under the APA, a court shall also “hold unlawful and set
20
      aside” any agency action that was promulgated “without observance of procedure
21
      required by law.” Id. § 706(2)(D).
22
                                   FACTUAL ALLEGATIONS
23

24     I.    GE ORGANISMS IN THE U.S.
             81.    The first GE crops were approved in the U.S. in the 1990s. Now, the
25
      genetic engineering of organisms looms as one of the greatest and most intractable
26
      environmental and agricultural challenges of the 21st century.
27

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                  20
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 23 of 91



1              82.   By taking genetic material from one organism and inserting it into the

2     permanent genetic code of another, or manipulating plant DNA via gene editing,

3     the biotechnology industry has created an astounding number of organisms that are

4     not produced by nature or traditional breeding practices. 8 These creations are now

5     being patented and released into our environment and food supply at an alarming

6     rate. The vast majority of U.S. commodity crops—corn, soybeans, and cotton—are

7     genetically engineered. It is estimated that upwards of 75% of processed foods on

8     supermarket shelves contain GE ingredients.

9              83.   All GE crops are developed using imprecise techniques that are known

10    to produce unpredictable and unintended effects, which can have adverse health

11    impacts. 9 In some cases, this can lead to large-scale mutations in crop genomes. 10

12    According to the U.S. Food and Drug Administration, the unintended effects of

13    genetic engineering include increased levels of plant toxicants, creation of novel

14    toxins or allergens, and nutritional deficits. 11

15             84.   Further, independent scientists are prohibited from conducting risk

16    assessments of GE materials used in food products due to industry restrictions on

17    research of those materials. 12 There are no long-term or epidemiological studies in

18

19

20    8   Allison Snow, Genetic Engineering: Unnatural Selection, 424 NATURE 619 (2003),
           http://goo.gl/Fn6hs3.
21
      9   Inst. of Med. & Nat’l Research Counsel of the Nat’l Acads., Safety of Genetically
22          Engineered Foods: Approaches to Assessing Unintended Health Effects, 64, 65 n.
            3 (2004), http://goo.gl/g9AuE1.
23
      10   Allison K. Wilson et al., Transformation-Induced Mutations in Transgenic Plants:
24          Analysis and Biosafety Implications, 23 BIOTECH. & GENETIC ENG’G REV. 209-234
25          (2006), http://goo.gl/JtDyk8.
      11   FDA, Statement of Policy: Foods Derived From New Plant Varieties; Notice, 57
26          Fed. Reg. 22,984, 22,986-87 (May 29, 1992).
27    12   Emily Waltz, Under Wraps, 27 NATURE BIOTECH 880, 880-82 (2009); Andrew
            Pollack, Crop Scientists Say Biotechnology Seed Companies Are Thwarting
28
            Research, N.Y. TIMES (Feb. 19, 2009), http://goo.gl/Nz7tWu.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             21
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 24 of 91



1     the U.S. that have examined the safety of human consumption of GE foods, despite

2     scientific recommendations for post-market surveillance.

3              85.   GE organisms pose a range of risks to public health, the environment,

4     and the interests of agriculture—risks attributable to both genetic engineering per

5     se, and the ends to which the organism is engineered. The great majority of GE

6     organisms to date are GE plants, particularly GE crops. Some of these risks are

7     summarized below.

8     Contamination Harms

9              86.   GE crops cause substantial harms via transgenic contamination, which

10    occurs when a GE plant disperses its pollen to cross-pollinate a crop or wild plant of

11    the same or closely related species through wind, insect pollinators, or when it

12    disperses its seed to propagate itself in a new area. Time and time again,

13    experimental and commercialized GE plants have shown their ability to escape

14    confinement and contaminate conventional crops and wild relatives, or colonize wild

15    places. 13 GE contamination is a living pollution that can propagate itself via gene

16    flow.

17             87.   Transgenic contamination of conventional or organic crops has cost

18    U.S. farmers billions of dollars in market losses, as food companies, grain traders,

19    and export markets have rejected contaminated supplies. 14 USDA’s current decision

20

21
      13   Carey Gillam, U.S. Organic Food Industry Fears GMO Contamination, REUTERS
22          (Mar. 12, 2008), https://www.reuters.com/article/us-biotech-crops-contamination-
            idUSN1216250820080312.
23
      14   Michelle Marvier & Rene C. Van Acker, Can Crop Transgenes Be Kept on a
24          Leash?, 3 FRONTIERS ECOLOGY & ENV’T 99, 100-01 (2005),
            https://www.centerforfoodsafety.org/files/can-crop-transgenes-be-kept-on-
25
            aleash_82326.pdf; Andrew Harris, Bayer Agrees to Pay $750 Million to End
26          Lawsuits Over Gene-Modified Rice, BLOOMBERG (July 2, 2011),
            http://goo.gl/ymErOa; K.L. Hewlett, The Economic Impacts of GM
27          Contamination Incidents on the Organic Sector (2008), http://goo.gl/jf2F5E;
            Stuart Smyth et al., Liabilities & Economics of Transgenic Crops, 20 NATURE
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              22
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 25 of 91



1     to deregulate most GE crops stands in sharp contrast to most of the rest of the

2     world; before the current rule, too lax U.S. oversight lead to market harm: foreign

3     markets with restrictions on GE foods have rejected imports of U.S. crops and shut

4     down export markets when GE contamination was discovered. 15 Some foreign

5     markets are choosing to purchase agricultural products from countries other than

6     the U.S. due to GE-contaminated supplies.

7              88.   To give just a few examples: 16 Field trials of an experimental, GE-

8     herbicide resistant rice known as LibertyLink601 led to contamination of 30% of

9     U.S. long-grain rice supplies in 2006 and 2007, resulting in massive export market

10    rejection of contaminated shipments, and huge losses estimated at up to $1.3 billion

11    to 11,000 American rice farmers and others in the rice food chain. It took farmers

12    five years of class action damages litigation to obtain only partial compensation, 17

13    and led Congress to add a new mandate in the 2008 Farm Bill, requiring USDA to

14    improve its GE experiment oversight, see infra.

15             89.   More recently, USDA deregulated a GE corn known as MIR 162, and

16    its developer Syngenta began selling seed to farmers for unregulated cultivation,

17    even though China, a major buyer of U.S. corn, had not approved it for import.

18
            BIOTECH. 537 (2002), https://www.centerforfoodsafety.org/files/liabilities-and-
19          economics-of-transgeniccrops_82369.pdf.
20    15   Tom Polansek, China Rejections of GMO U.S. Corn Cost up to $2.9 Billion,
            REUTERS (Apr. 16, 2014), https://www.reuters.com/article/syngenta-corn-
21          costs/chinarejections-of-gmo-u-s-corn-cost-up-to-2-9-bln-group-
22          idUSL2N0N82DF20140416.
      16   U.S. GAO, GENETICALLY ENGINEERED CROPS (Nov. 2008),
23
            https://www.gao.gov/assets/gao-09-60.pdf (GAO report giving contamination
24          incident examples); Andrew Pollack, Lax Oversight Found in Tests of Gene-
            Altered Crops, N.Y. TIMES (Jan. 3, 2006),
25          https://www.nytimes.com/2006/01/03/science/lax-oversight-found-in-tests-of-
            genealtered-crops.html.
26
      17   Harris & Beasley, Bayer Will Pay $750 Million to Settle Gene-Modified Rice Suits,
27          BLOOMBERG (July 1, 2011), https://www.bloomberg.com/news/articles/2011-07-
            01/bayer-to-pay-750-million-to-end-lawsuits-over-genetically-modified-rice.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              23
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 26 of 91



1     Chinese testing detected this GE corn in American shipments, and rejected 1

2     million tons, wreaking havoc on the U.S. corn trade. 18 The National Grain & Feed

3     Association estimates overall losses at $6.3 billion, and China began importing corn

4     from Brazil in response—a major setback for the U.S. corn industry. 19

5              90.   In another instance, Monsanto’s GE “Roundup Ready” alfalfa was

6     found contaminating alfalfa seed fields and lots in 63 different contamination

7     events in California and other western states from 2006 to 2009. 20 Feral GE alfalfa

8     was also widely detected near alfalfa seed production fields in California, Idaho, and

9     Washington in 2011 and 2012. 21 Thus, it is not surprising that GE alfalfa was found

10    contaminating conventional alfalfa supplies, jeopardizing annual American exports

11    of roughly $200 million worth of this valuable commodity to nations that reject the

12    GE contaminant. 22 Transgenic contamination of seed is particularly insidious,

13

14

15    18   Nick McCain, Syngenta Agrees to Pay $1.5B Over Modified Corn Seeds,
16          COURTHOUSE NEWS SERV. (Mar. 13, 2018),
            https://www.courthousenews.com/syngenta-agrees-to-pay-1-5b-over-modified-
17          corn-seeds/.

18
      19 Megan Durisin & Jeff Wilson, U.S. Grain Losses Seen up to 6.3 Billion on China
          Ban, BLOOMBERG (Apr. 16, 2014), https://www.bloomberg.com/news/articles/2014-
19        04-16/u-s-group-says-losses-may-be-6-3-billion-on-china-corn.
      20 Final Environmental Impact Statement on Roundup Ready Alfalfa, USDA
20        APHIS, Dec. 2010, Appendix V, V-64 to V-65; Cal/West Seeds Newsletter, Winter
21        Issue 2010; “Roundup Ready Contamination of Feral Alfalfa,” report and
          affidavit by Phil Geertson, May 28, 2009.
22    21 Stephanie L. Greene et al., Occurrence of Transgenic Feral Alfalfa (Medicago

          sativa subsp. sativa L.) in Alfalfa Seed Production Areas in the United States, 10
23
          PLOS ONE 12 (Dec. 2015),
24        https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0143296.
      22   Jesse Newman, China’s Hard Line on Biotech Burns U.S. Hay, WALL ST. J. (Dec.
25
            15, 2014), https://www.wsj.com/articles/u-s-hay-exports-to-china-shrivel-up-
26          1418598477; AP, Genetically Modified Alfalfa Confirmed in Washington Test
            Sample, OREGON LIVE (Sept. 13, 2013),
27          https://www.oregonlive.com/business/2013/09/genetically_modified_alfalfa_c.htm
            l.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              24
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 27 of 91



1     because farmers who plant what they believe is pure seed line are unwittingly

2     propagating the GE contaminant throughout the alfalfa production system.

3              91.   Repeated GMO contamination incidents in other U.S. crops have cost

4     farmers literally billions 23 over the past decade in rejected sales, 24 lost exports, 25

5     and closed agricultural markets, with new episodes 26 “cropping” up regularly. 27

6     A Pesticide-Promoting System

7              92.   The last twenty-five years of use has also proved that GE crops are a

8     key pillar of inherently unsustainable industrial agriculture, and cause significant

9     adverse environmental impacts. Contrary to the industry’s hype about various

10    potential public good uses for GE crops, in reality the overwhelming majority of

11    commercial GE crops are created and marketed by pesticide companies to survive

12    direct application of plant-killing pesticides (herbicides), produce insecticidal toxins

13    in their tissues, or both. 28

14

15    23   Harris & Beasley, Bayer Will Pay $750 Million to Settle Gene-Modified Rice Suits,
            BLOOMBERG (July 1, 2011), https://www.bloomberg.com/news/articles/2011-07-
16          01/bayer-to-pay-750-million-to-end-lawsuits-over-genetically-modified-rice.
17    24   Carey Gillam, U.S. Organic Food Industry Fears GMO Contamination, REUTERS
            (Mar. 12, 2008) https://www.reuters.com/article/us-biotech-crops-contamination-
18
            idUSN1216250820080312.
19    25   Jesse Newman, China’s Hard Line on Biotech Burns U.S. Hay, WALL ST. J. (Dec.
            15, 2014), https://www.wsj.com/articles/u-s-hay-exports-to-china-shrivel-up-
20
            1418598477.
21    26   Tom Polansek, China Rejections of GMO U.S. Corn Cost up to $2.8 Billion: Group,
22          REUTERS (Apr. 16, 2014), https://www.reuters.com/article/us-syngenta-corn-
            costs-idUSBREA3F20P20140416.
23    27   Steven Mufson, Unapproved Genetically Modified Wheat from Monsanto Found in
24          Oregon Field, WASHINGTON POST (May 30, 2013),
            https://www.washingtonpost.com/business/economy/unapproved-genetically-
25          modified-wheat-from-monsanto-found-in-oregon-field/2013/05/30/93fe7abe-c95e-
            11e2-8da7-d274bc611a47_story.html.
26
      28   Jung, C., et al., Recent Developments in Genome Editing and Applications in
27          Plant Breeding, 137 PLANT BREEDING 1-9 (2017); Kaskey, J., BASF to Crank Up
            R&D ‘Two Gears’ With Bayer Seeds, Next CEO Says, BLOOMBERG TECH. (Apr. 12,
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                 25
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 28 of 91



1              93.   The well-established impacts of GE crops (and their companion

2     pesticides) are widespread and dire. Reliance on these pesticide-promoting GE crop

3     systems has caused a number of harms, including widespread pollution of our

4     waterways and ecosystems, 29 injury to beneficial insects such as pollinators, 30 and

5     harm to soil health. 31

6              94.   The great majority of corn, soybeans, cotton, canola, and sugar beets

7     grown in the U.S. are GE herbicide-resistant varieties that have dramatically

8     increased use of these weed-killing chemicals and the overall pesticide output into

9     our environment. 32 Herbicide-resistant seeds and their companion herbicides are

10    marketed together as a crop system. It is estimated that GE corn, soybeans, and

11

12

13

14          2018), https://www.bloomberg.com/news/articles/2018-04-12/basf-to-crank-up-r-
            d-two-gears-with-bayer-seeds-next-ceo-says.
15
      29   Feng-Chih Chang et al., Occurrence and Fate of the Herbicide Glyphosate and its
16          Degradate Aminomethylphosphonic Acid in the Atmosphere, 30 ENV’T
            TOXICOLOGY & CHEMISTRY 548, 548-50 (2011), http://goo.gl/bZZTve; Richard H.
17
            Coupe et al., Fate and Transport of Glyphosate and Aminomethylphosphonic
18          Acid in Surface Waters of Agricultural Basins, 68 PEST. MGMT. SCI. 16, 16-17
            (2012), http://goo.gl/WSvHO2.
19
      30   Richard Coniff, Tracking the Causes of Sharp Decline of the Monarch Butterfly,
20          YALE ENV’T 360 (Apr. 1, 2013), http://goo.gl/EBCU33; J.M. Pleasants & K.S.
            Oberhauser, Milkweed Loss in Agricultural Fields Because of Herbicide Use:
21          Effect on the Monarch Butterfly Population, 6 INSECT CONSERVATION AND
22          DIVERSITY, 135-144 (2013),
            http://home.cc.umanitoba.ca/~frist/PLNT4600/biodiversity/icad196.pdf.
23    31   Robert J. Kremer, Soil and Environmental Health After Twenty Years of Intensive
24          Use of Glyphosate, 6 ADV. PLANTS AGRIC. RES. 00224 (2017).
      32   See William Neuman & Andrew Pollack, Farmers Cope with Roundup-Resistant
25
            Weeds, N.Y. TIMES (May 3, 2010), http://
26          www.nytimes.com/2010/05/04/business/energy-environment/04weed.html?_
            r=1&pagewanted=all (“Today, Roundup Ready crops account for about 90
27          percent of the soybeans and 70 percent of the corn and cotton grown in the
            United States.”).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             26
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 29 of 91



1     cotton alone have led to a 527 million pound increase in herbicide use over the first

2     sixteen years of their cultivation, from 1996 to 2011. 33

3              95.    The first generation of Monsanto’s “Roundup Ready” crops, resistant to

4     the pesticide glyphosate, have transformed glyphosate from a minor agricultural

5     pesticide to by far the most intensively and extensively sprayed weed killer in the

6     country, with 280 million pounds applied to nearly 300 million acres of farmland,

7     annually. 34

8              96.    Glyphosate-containing Roundup formulations are extremely toxic to

9     tadpoles and frogs, and likely have contributed to the worldwide decline in frog

10    populations. 35 Glyphosate is also harmful to organisms beneficial to agriculture. For

11    instance, glyphosate is toxic to Bradyrhizobium japonicum, an important nitrogen-

12    fixing symbiont that colonizes soybean roots, due to sensitivity of its EPSPS enzyme

13    to inhibition by glyphosate. 36 Suppression of this important symbiont is likely

14    related to the finding that glyphosate application to glyphosate-resistant soybeans

15    reduces foliar nitrogen content, seed nitrogen content, biomass and yields,

16    especially under conditions of water stress, early application of glyphosate, and high

17    application rates. 37

18

19
      33   Charles M. Benbrook, Impacts of Genetically Engineered Crops on Pesticide Use in
20          the U.S. – the First Sixteen Years, 24 ENV’T SCI. EUR. 1, 3 (2012),
            https://enveurope.springeropen.com/articles/10.1186/2190-4715-24-24.
21
      34   EPA, Glyphosate: Response to Comments, Usage, and Benefits. Biological and
22          Economic Analysis Division 13 (Apr. 18, 2019), EPA-HQ-OPP-2009-0361-2342.
23    35   Rick A. Relyea, The Lethal Impact of Roundup on Aquatic and Terrestrial
            Amphibians, 15 ECOLOGICAL ADAPTIONS 1118, 1120-23 (2005),
24          http://goo.gl/ZjYiHG.
25    36   Zablotowicz, R.M. and K.N. Reddy, Nitrogenase Activity, Nitrogen Content, and
            Yield Responses to Gyphosate in Glyphosate-Resistant Soybean, CROP
26          PROTECTION 26: 370-376 (2007).
27    37   Zablotowicz et al. (2007), op. cit.; King, C.A., L.C. Purcell and E.D. Vories, Plant
            growth and Nitrogenase Activity of Gyphosate-Tolerant Soybean in Response to
28
            Foliar Glyphosate Applications, AGRON. J. 93: 179-186 (2001).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                 27
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 30 of 91



1              97.    GE glyphosate-resistant crop systems were not introduced with the

2     intention of harming N-fixing symbionts, but as noted above can do so. A second

3     example also illustrates this point: the genetic engineering of Arctic apple to resist

4     browning (the intended purpose) involved the silencing of a family of genes that

5     generate enzymes that are critical to plant defense against disease and insect pests

6     in some plants. Thus, their silencing may well have the unintended effect of

7     rendering Artic apple trees more susceptible to disease or insect pests, creating

8     plant pest risks. This is true even though the engineering of the Arctic apple trees

9     was not intended to make them more susceptible to pest attack.

10             98.    Glyphosate sprayed over the top of Roundup Ready crop systems has

11    nearly eradicated the common milkweed from farm fields in the Midwest, thereby

12    contributing to the dramatic, quarter-century decline in Monarch butterflies that

13    critically depend on milkweed for survival; Monarchs have consequently been

14    driven so near to extinction that in December 2020 the U.S. Fish and Wildlife

15    Service (FWS) found that their listing under the ESA was “warranted” and that

16    they will be listed in coming years, only precluded by more immediate species

17    currently. 38

18             99.    The massive use of glyphosate has had substantial adverse impacts on

19    human health. The World Health Organization’s International Agency for Research

20    on Cancer concluded that glyphosate is “probably carcinogenic to humans,” 39 based

21    in part on epidemiology studies showing increased risk of the cancer non-Hodgkin

22

23    38   Petition to Protect the Monarch Butterfly Under the Endangered Species Act (Aug.
24          26, 2014) https://www.centerforfoodsafety.org/files/monarch-esa-petition-
            final_61585.pdf; 79 Fed. Reg. 78,775 (Dec. 31, 2014) (finding listing may be
25          warranted); 85 Fed. Reg. 81,813 (Dec. 17, 2020) (finding listing is warranted but
            precluded; to be listed by 2024).
26
      39   World Health Organization, IARC Monographs Volume 112: Evaluation of Five
27         Organophosphate Insecticides and Herbicides (Mar. 20, 2015),
           http://goo.gl/KRhWNX.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               28
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 31 of 91



1     lymphoma among farmers who used glyphosate formulations. In three lawsuits

2     against Monsanto, juries ruled that use of Roundup and other glyphosate

3     formulations contributed to the development of non-Hodgkin lymphoma in

4     California users of these products. 40 The amount of glyphosate permitted in the food

5     supply has increased dramatically since the 1980s. To take one prominent example,

6     the Environmental Protection Agency (EPA) has raised the amount of glyphosate

7     residue permitted on wheat grain from 0.1 part per million (ppm) in 1983, 41 to 5

8     ppm in 1993, 42 and to 30 ppm in 2008, 43 a 300-fold increase. A growing number of

9     registrant and independent studies indicate that long-term glyphosate exposure

10

11

12

13

14

15

16

17

18
      40   Burger & Bellon, Bayer to Pay up to $10.9 Billion to Settle Bulk of Roundup
19          Weedkiller Cancer Lawsuits, REUTERS (June 24, 2020),
20          https://www.reuters.com/article/us-bayerlitigation-settlement/bayer-to-pay-up-
            to-10-9-billion-to-settle-bulk-of-roundupweedkiller-cancer-lawsuits-
21          idUSKBN23V2NP.

22
      41   EPA, Glyphosate (Roundup) on Wheat; PP#3F2809; Reg. #524-308; Winnie
            Teeters, Ph.D., Toxicology Branch (Mar. 3, 1983).
23    42   EPA, Reregistration Eligibility Decision (RED): Glyphosate, EPA 738-R-93-014,
24          (Sept. 1993),
            https://www3.epa.gov/pesticides/chem_search/reg_actions/reregistration/red_PC-
25          417300_1-Sep-93.pdf.
26    43   Benfluralin, Carbaryl, Diazinon, Dicrotophos, Fluometuron, Formetanate
            Hydrochloride, Glyphosate, Metolachlor, Napropamide, Norflurazon, Pyrazon,
27          and Tau-Fluvalinate; Proposed Tolerance Actions; Proposed Rule, 73 Fed. Reg.
            29,456, 29,643 (May 21, 2008).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             29
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 32 of 91



1     poses risks to the liver, 44 kidney, 45 and reproductive system. 46 These are serious

2     health impacts that fall disproportionately on farmers, farmworkers, and other

3     users of glyphosate herbicides.

4              100.   Herbicide-resistant GE crop systems also foster rapid emergence of

5     “superweeds” immune to the GE crop’s companion herbicide(s). Weeds resistant to

6     glyphosate, virtually unknown through the mid-1990s, evolved in epidemic fashion

7     with the massive use of glyphosate accompanying widespread planting of Roundup

8     Ready crops, and now infest at least 120 million acres—nearly 40% of the nation’s

9     cultivated cropland (see Fig. 1). 47 Efforts to control these resistant weeds involve

10    spraying increasingly toxic herbicides and soil-eroding tillage operations, imposing

11

12

13
      44   Robin Mesnage et al., Multiomics Reveal Non-Alcoholic Fatty Liver Disease in
14
            Rats Following Chronic Exposure to an Ultra-Low Dose of Roundup Herbicide, 7
15          SCI. REPORTS 39,328 (2017), https://www.nature.com/articles/srep39328; see also
            Paul J. Mills et al., Glyphosate Excretion is Associated With Steatohepatitis and
16          Advanced Liver Fibrosis in Patients with Fatty Liver Disease, 18 CLINICAL
            GASTROENTEROLOGY AND HEPATOLOGY 741-743 (2019).
17
      45   EPA, Addendum to Pathology Report for a Three-Generation Reproduction Study
18          in Rats with Glyphosate, R.D. #374 (July 21, 1982),
19          https://archive.epa.gov/pesticides/chemicalsearch/chemical/foia/web/pdf/103601/1
            03601-135.pdf; Gabriel A. Dedeke et al., Comnparative Assessment on
20          Mechanism Underlying Renal Toxicity of Commercial Formulation of Roundup
            Herbicide and Glyphosate Alone in Male Albino Rat, 37 INT’L J. OF TOXICOLOGY
21          285-295 (2018).
22    46   R.M Romano et al., Prepubertal Exposure to Commercial Formulation of the
            Herbicide Glyphosate Alters Testosterone Levels and Testicular Morphology, 84
23
            ARCHIVES OF TOXICOLOGY 309-317 (2010); Folarin O. Owagobriaye et al.,
24          Reproductive Toxicity of Roundup Herbicide Exposure in Male Albino Rat, 69
            EXPERIMENTAL AND TOXICOLOGIC PATHOLOGY 461-468 (2017).
25    47   K. Fraser, Glyphosate Resistant Weeds – Intensifying (Jan. 25, 2013) STRATUS AG
26          RESEARCH, http://www.stratusresearch.com/newsroom/glyphosate-resistant-
            weeds-intensifying/; J. Pucci, The War Against Weeds Evolves in 2018 (Mar. 20,
27          2018) CROPLIFE, https://www.croplife.com/crop-inputs/the-war-against-weeds-
            evolves-in-2018/.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               30
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 33 of 91



1     huge costs on farmers and the environment. 48 Because herbicide-resistant weeds

2     can spread, they also impact growers who played no role in their development.

3

4

5

6

7

8

9

10

11

12

13

14

15                                            Figure 1

16             101.   Glyphosate-resistant weeds have also driven widespread introduction

17    of a second generation of GE crops, resistant to additional toxic herbicides like

18    dicamba or 2,4-D as well as to glyphosate. 49 The number of discrete herbicide-

19    resistance traits ratchets up as the overuse of weedkillers characteristic of these

20    crop systems selects for further weed resistance. These GE crop systems facilitate

21    the use of cocktails of multiple different herbicides, sprayed at increased frequency

22

23    48   David Mortensen et al., Navigating a Critical Juncture for Sustainable Weed
24          Management, 62 BIOSCIENCE 75-84 (2012), http://goo.gl/RxZVM2; Scott Kilman,
            Superweed Outbreak Triggers Arms Race, WALL ST. J. (June 4, 2010),
25          http://goo.gl/Fcolxd.
26    49   David Mortensen et al., Navigating a Critical Juncture for Sustainable Weed
            Management, 62 BIOSCIENCE 75-84 (2012), http://goo.gl/RxZVM2; Brandon Keim,
27          New Generation of GM Crops Put Agriculture in a ‘Crisis Situation,’ WIRED
            (Sept. 25, 2014), http://goo.gl/ejbTLF.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             31
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 34 of 91



1     and greater volume than has ever been possible before. Accordingly, per-acre use of

2     herbicides in soybeans has doubled since the GE crop era began, from 1.2 to 2.4

3     pounds per acre annually (see Fig. 2). 50

4

5

6

7

8

9

10

11

12

13

14

15

16

17                                            Figure 2

18             102.   Besides increasing the amount of weedkiller that is sprayed, herbicide-

19    resistant crop systems also shift applications to later in the growing season, when

20    more plants are vulnerable to damage from direct contact with spray or from drift.

21    Through these different pathways, GE crop systems have caused immeasurable

22    harm to a wide spectrum of wild plants that are important to hundreds of

23    pollinators and endangered species, not to mention farmers’ crops.

24

25    50   Agricultural Chemical Usage: Field Crops, U.S. Dept. of Agriculture, National
26          Agricultural Statistics Service, selected years from 1994 to 2020,
            https://www.nass.usda.gov/Surveys/Guide_to_NASS_Surveys/Chemical_Use/.
27          “Selected years” because herbicide usage on soybeans was not reported every
            year.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               32
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 35 of 91



1              103.   Use of dicamba has skyrocketed since widespread introduction of

2     dicamba-resistant soybeans and cotton in 2017 (see Fig. 3) 51. Notorious for its

3     volatility, dicamba has caused rampant drift damage to all manner of crops across

4     millions of acres, resulting in huge economic losses to farmers. 52 Additionally,

5     dicamba damage to wild flowering plants has robbed bees of nectar and pollen

6     resources, causing huge drops in beekeepers’ honey production in several states,

7     with likely impacts on other pollinators as well. Dicamba drifting from GE crop

8     fields where it is sprayed has also damaged millions of trees throughout the

9     Midwest and South, has forced soybean farmers to buy dicamba-resistant seeds for

10    protection from drift, and torn apart the fabric of rural communities by inciting

11    strife between farmers who spray it and others whose crops and residential plants

12    incur damage. 53 These herbicidal impacts are direct, indirect, interrelated, and

13    interdependent impacts of these GE crops.

14

15

16

17

18

19

20

21

22

23    51   Fig. 3 was created using data from the following documents: EPA, Over-The-
            Top Dicamba Products for Genetically Modified Cotton and Soybeans: Benefits
24          and Impacts at 5 (Oct. 31, 2018); EPA, Assessment of the Benefits
25          of Dicamba Use in Genetically Modified, Dicamba-Tolerant Soybean Production
            at 11, Table 3b (Oct. 26, 2020); EPA, Assessment of the Benefits of Dicamba Use
26          in Genetically Modified, Dicamba-Tolerant Cotton Production at 11, Table 3b
            (Oct. 26, 2020).
27
      52   Nat’l Family Farm Coal. v. EPA, 960 F.3d 1120, 1123, 1135 (9th Cir. 2020).
28    53   Id. at 1143.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             33
     CASE NO. 21-5695
               Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 36 of 91



1

2

3

4

5

6

7

8

9

10

11

12

13

14                                            Figure 3

15    Other GE Harms

16             104.   The most well-known and well-established adverse environmental and

17    agricultural impacts of GE crop systems are transgenic contamination, increased

18    use of pesticides, and the creation of the superweeds epidemic. But they are not

19    alone.

20             105.   For example, GE crops not only promote rapid emergence of herbicide-

21    resistant weeds, but in some cases can actually be weeds themselves. For instance,

22    plants can be endowed with traits that increase their fitness, such as their ability to

23    persist and propagate, in both agricultural and non-agricultural contexts.

24    Herbicide-resistant GE crop volunteers, which sprout from grain left in the field

25    after the previous season’s harvest, may well persist in farm fields due to the

26    difficulty, cost or inability to control them, while GE grasses may spread far beyond

27    a field’s boundaries to become established in the wild, which contributes to

28    displacement of native vegetation.

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               34
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 37 of 91



1              106.   To give one example, in the mid-2000s, USDA permitted open-air field

2     trials of a GE “Roundup Ready” bentgrass proposed for golf courses and lawns.

3     Public interest organizations successfully challenged the legality of the field trials,

4     with the Court holding that USDA had failed to comply NEPA and the PPA in

5     approving them. 54 During that litigation, EPA scientists found that the GE grass

6     had escaped the trial, cross-pollinated with wild varieties, and contaminated a

7     protected national grassland over twelve miles away. 55 Despite continued and

8     longstanding eradication efforts by the Scotts Company and USDA, the feral GE

9     bentgrass populations continue to be found in the wild years later by farmers in

10    eastern Oregon and western Idaho. 56

11             107.   When USDA entered into ESA Section 7 consultation on the GE

12    bentgrass, FWS found in a 2010 Biological Opinion that if it was ever

13    commercialized, the GE grass would escape, spread, and edge-out native species

14    and take over their habitat, becoming impossible to eradicate—likely causing the

15    extinction of at least three endangered species (two endangered plants and a

16

17
      54   Int’l Ctr. for Tech. Assessment v. Johanns, 473 F. Supp. 2d 9, 28 (D.D.C. 2007).
18
      55   Christopher Doering, Scotts to Pay $500,000 Fine Over Biotech Bentgrass,
19          REUTERS (Nov. 7, 2007), https://www.reuters.com/article/us-scotts-usda-
            idUSN2643698720071127; Andrew Pollack, Genes from Engineered Grass
20          Spread for Miles, Study Finds, N.Y. TIMES (Sept. 21, 2004),
21          https://www.nytimes.com/2004/09/21/business/genes-from-engineered-grass-
            spread-for-miles-study-finds.html?_r=1; Jay R. Reichman et al., Establishment of
22          Transgenic Herbicide-Resistant Creeping Bentgrass (Agrostis solonifera L.) in
            Nonagronomic Habitats, 15 MOLECULAR ECOLOGY 4243, 4245 (2006).
23
      56   GMO Bentgrass Found in Eastern Oregon, CAPITAL PRESS (Nov. 9, 2010),
24          https://www.capitalpress.com/state/oregon/gmo-bentgrass-found-in-eastern-
            oregon/article_ae4be0b2-98bd-56a2-badf-193236d2342c.html; Mitch Lies, Coba
25
            Presses Scotts for Bentgrass Plan, CAPITAL PRESS (Feb. 10, 2011),
26          http://www.capitalpress.com/oregon/ml-coba-letter-021111; Mitch Lies, Feds
            Mum on GMO Spread, CAPITAL PRESS,
27          https://www.capitalpress.com/ag_sectors/feds-mum-on-gmo-
            spread/article_734706ac-8b5a-578c-8551-9576c32a6368.html.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               35
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 38 of 91



1     butterfly, the Fender Blue Butterfly), and potentially imperiling dozens more

2     endangered species. 57

3              108.   In another example, in the summer of 2010, two scientists from the

4     University of Arkansas sampled feral canola plants growing along the roadside in

5     North Dakota. They found that 80% of the plants they tested carried GE herbicide-

6     resistance traits, illustrating widespread gene flow from cultivated GE canola fields

7     and the establishment of these GE plants in the wild. 58

8              109.   To provide another type of risk example, some GE crops are engineered

9     as “biofactories” for experimental production of pharmaceutical compounds, such as

10    insulin, which are extracted from the plant’s grain or leaf tissue. While these have

11    not yet been commercialized, GE pharmaceutical crops could contaminate food crops

12    by cross-pollination or other avenues, posing potential threats to human health and

13    wildlife from consumption of the experimental pharmaceutical. Such contamination

14    episodes have already occurred, even from limited field trials. 59 Pharmaceutical

15    crop contamination also results in economic losses because contaminated supplies

16    cannot be used for food production. 60

17

18
      57   FWS, BiOp on Roundup Ready Bentgrass,
19          http://www.centerforfoodsafety.org/files/fws-biop-on-rr-bentgrass-
            deregulation_received-via-foia_2011_49385.pdf
20
      58   Meredith Schafer et al., Presentation of Results, Evidence for the Establishment
21          and Persistence of Genetically Modified Canola Populations in the U.S. (Aug. 6,
22          2010); Meredith Schafer et al., Evidence for the Establishment and Persistence of
            Genetically Modified Canola Populations in the U.S., 6 PUB. LIB. SCI. ONE 1, 2
23          (2011); Andrew Pollack, Canola, Pushed by Genetics, Moves into Uncharted
            Territories, N.Y. TIMES, (Aug. 9, 2010)
24          http://www.nytimes.com/2010/08/10/science/10canola.html.
25    59   GAO, Genetically Engineered Crops: Agencies are Proposing Changes to Improve
            Oversight, but Could Take Additional Steps to Enhance Coordination and
26
            Monitoring, Appendix VII (2008).
27    60   Karen Charman, Down on the Biopharm, IN THESE TIMES (Feb. 13, 2003),
            https://inthesetimes.com/article/down-on-the-biopharm.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               36
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 39 of 91



1              110.   Other GE plants are engineered to produce industrial enzymes, either

2     for extraction as with pharmaceutical plants, or for use embedded in the crop’s

3     grain. For instance, a GE corn grown exclusively for ethanol production contains

4     ultra-high levels of an enzyme, amylase, that helps transform corn starch into

5     ethanol. 61 USDA deregulated the GE corn in 2011 despite the likelihood it would

6     contaminate food-grade corn, degrade the quality of tainted corn products, and

7     potentially trigger allergies. 62 The corn did in fact contaminate white corn in

8     Nebraska years later, triggering market losses for affected farmers, while tainted

9     corn flour was reportedly ruined, with some people falling ill from eating products

10    made from it. 63 As with pharmaceutical-producing GE crops, those engineered to

11    express industrial enzymes pose economic, environmental, and food safety risks.

12             111.   In one type of gene editing process, where genes are inserted to give an

13    organism a particular trait, it is possible for several functional genes to be inserted

14    at once, resulting in extensive changes to the genome. These changes could make

15    the genome almost unrecognizable compared to the original organism, and fall

16    within the scope of “synthetic biology.” 64 This has already been achieved in bacteria

17

18    61   Union of Concerned Scientists, Comments to USDA APHIS on Draft
            Environmental Assessment and Preliminary Decision to Deregulate Syngenta’s
19          Genetically Engineered Ethanol Corn (July 6, 2009).
20    62   Ken Roseboro, StarLink 2: Approval of GM Biofuel Corn Threatens Food Supply,
            THE ORGANIC & NON-GMO REPORT (Mar. 1, 2011), https://non-
21          gmoreport.com/articles/march2011/gmbiofuelcornthreatensfoodsupply.php.
22    63   Ken Roseboro, GMO-Ethanol Corn Contamination Raises Concerns About Another
            “StarLink” Disaster, THE ORGANIC & NON-GMO REPORT (Feb. 22, 2017),
23
            http://non-gmoreport.com/articles/gmo-ethanol-corn-contamination-raises-
24          concerns-another-starlink-disaster/.
      64   FRIENDS OF THE EARTH & ETC GROUP, GMOS 2.0: SYNTHETIC BIOLOGY: A GUIDE TO
25
            PROTECTING NATURAL PRODUCTS (2017), https://1bps6437gg8c169i0y1drtgz-
26          wpengine.netdna-ssl.com/wp-
            content/uploads/2017/12/SynbioFreeCompanyGuide.pdf; European Network of
27          Scientists for Social and Environmental Responsibility, Products of New Genetic
            Modification Techniques Should be Strictly Regulated as GMOs (2018),
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                37
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 40 of 91



1     and yeast, and shows that even small edits through gene editing can result in

2     significant changes. 65

3                112.   Gene editing techniques have also facilitated the possibility of “gene

4     drives,” which use a few gene-edited individuals to spread new genes through the

5     entire population of a species. 66 This mechanism that the new genes will be

6     inherited by each offspring in the next generation, rather than the expected half in

7     normal inheritance. 67 This means that genetic changes in a population are likely to

8     persist for longer periods of time, even permanently. Scientists are already warning

9     that the consequences of gene drives could be severe, including adverse

10    environmental outcomes and harmful effects on vegetable crops. 68 These newer

11    types of future genetically engineered organisms would also fall under USDA’s new

12    regulatory regime (or now lack thereof).

13               113.   GE trees under USDA’s purview present their own unique risks

14    separate and apart from GE plants. Trees are long-lived and can reproduce over

15
            Secretariat of the Convention on Biological Diversity, Synthetic Biology, CBD
16          Technical Series no. 82, Montreal (2015), https://www.cbd.int/ts/cbd-ts-82-en.pdf.
      65   Bao, Z., et al., Genome-Scale Engineering of Saccharomyces Cerevisiae with
17
            Single-Nucleotide Precision, 36 NATURE BIOTECHNOLOGY 505-508 (2018); Garst,
18          A.D., et al., Genome-Wide Mapping of Mutations at Single-Nucleotide Resolution
            for Protein, Metabolic and Genome Engineering, 35 NATURE BIOTECHNOLOGY 48-
19          55 (2017).
20    66   FRIENDS OF THE EARTH, GENE-EDITED ORGANISMS IN AGRICULTURE: RISKS AND
            UNEXPECTED CONSEQUENCES 14 (2018), https://1bps6437gg8c169i0y1drtgz-
21          wpengine.netdna-ssl.com/wp-
22          content/uploads/2018/09/FOE_GenomeEditingAgReport_final.pdf; NATIONAL
            ACADEMIES OF SCIENCES, ENGINEERING, AND MEDICINE, GENE DRIVES ON THE
23          HORIZON: ADVANCING SCIENCE, NAVIGATING UNCERTAINTY, AND ALIGNING
            RESEARCH WITH PUBLIC VALUES, National Academies Press, Washington, D.C.
24          (2016), https://www.nap.edu/download/23405.
25    67   NATIONAL ACADEMIES OF SCIENCES, ENGINEERING, AND MEDICINE, GENE DRIVES ON
            THE HORIZON: ADVANCING SCIENCE, NAVIGATING UNCERTAINTY, AND ALIGNING
26
            RESEARCH WITH PUBLIC VALUES, National Academies Press, Washington, D.C.
27          (2016), https://www.nap.edu/download/23405.
      68   Id.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                38
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 41 of 91



1     great distances via wind, water, and animals, raising even more significant and

2     different in kind risks from contamination, including contamination of forests and

3     wild relatives. 69

4              114.     Trees are a key species comprising forest ecosystems that regulate air

5     quality, stabilize climate, preserve water quality and abundance, and harbor much

6     of the world’s biodiversity, including endangered species. These essential functions

7     of forests are threatened by GE trees, which will mainly be designed to increase

8     profitability of industrial tree plantations. 70

9              115.     For example, plantations of proposed but never deregulated “freeze-

10    tolerant” GE eucalyptus trees previously tested in USDA-permitted field trials

11    could cause broad, long-term ecosystem changes, such as increased fire risks, and

12    water table depletion. This alteration would allow the trees to grow in areas they

13    could not survive naturally, at growth rates that are much faster than pine

14    populations in the southeastern U.S. 71 Eucalyptus plantations are extremely water-

15    intensive and could exacerbate water scarcity if grown in new regions. 72

16             116.     Finally, juxtaposed against these facts, the U.S. public is discovering

17    that the industry’s hype about GE foods is false: despite billions of dollars in

18    research and two decades of commercialization, no GE crops are commercially

19    produced to increase yields, reduce world hunger, or mitigate the climate crisis. 73

20
      69   CENTER FOR FOOD SAFETY, GENETICALLY ENGINEERED TREES: THE NEW FRONTIER
21
            OF BIOTECHNOLOGY 8 (2013),
22          http://www.centerforfoodsafety.org/files/ge_trees_2016_93322.pdf.
      70   Id. at 5.
23
      71   Id. at 31.
24
      72   Id. at 40.
25    73   Doug Gurian-Sherman, Union of Concerned Scientists, Failure to Yield:
26          Evaluating the Performance of Genetically Engineered Crops, at 1-5 (Apr. 2009),
            https://www.ucsusa.org/resources/failure-yield-evaluating-performance-
27          geneticallyengineered-crops; Jack A. Heinemann, Reply to Comment on
            Sustainability and Innovation in Staple Crop Production in the US Midwest, 12
28
            INT’L J. OF AG. SUSTAINABILITY 387-390 (2014), http://goo.gl/GruWvv.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                 39
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 42 of 91



1     Rather, the commercial reality is that agrochemical companies have largely

2     succeeded in engineering these crops to be resistant to the companies’ own

3     products—pesticides—in order to reap huge profits.

4          II.   PROCEDURAL HISTORY
5                117.   The final Part 340 regulations challenged in this case are the first
6     comprehensive revision of USDA’s GE organism regulations since 1987, when they
7     were established under the Federal Plant Pest Act, a precursor statute to the PPA
8     of 2000.
9                118.   In the U.S., no single overarching law or federal agency oversees
10    biotechnology. Instead, the U.S. government oversees its products using a mosaic of
11    laws, implemented by several agencies, pursuant to executive order known as the
12    Coordinated Framework for the Regulation of Biotechnology. 74 These agencies are
13    mainly USDA, EPA, and the Food & Drug Administration (FDA). FDA is charged
14    with vetting the safety of GE foods, as well as oversight of GE animals. EPA
15    oversees GE plants that are engineered to themselves act as pesticides by producing
16    pesticidal substances, as well as GE microbes. And USDA regulates GE plants,
17    whether food or feed, as well as GE trees and grasses, overseeing their field trials
18    and granting permission for unregulated commercial cultivation (or at least, it used
19    to do so). 75
20               119.   Because the U.S. lacked a biotechnology-specific law, the coordinated
21    framework called for these agencies to apply their existing statutes, using existing
22    definitions and authorities to promulgate regulations and oversee transgenic
23    products. FDA was to classify GE food ingredients as “food additives” under the
24

25

26    74   Coordinated Framework for Regulation of Biotechnology, 51 Fed. Reg. 23,302
27          (June 26, 1986).
      75   See infra paragraphs 120-121.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               40
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 43 of 91



1     Federal Food Drug and Cosmetic Act. 76 EPA was to regulate the pesticidal

2     substances expressed in transgenic plants as “pesticides” under the Federal

3     Insecticide, Fungicide, and Rodenticide Act. 77 Transgenic microorganisms would be

4     regulated by EPA as “toxic chemicals” under the Toxic Substances Control Act. 78

5     Transgenic animals would be regulated by FDA as “new animal drugs.” 79 And most

6     relevant here and as discussed below, USDA would oversee all other transgenic

7     plants as “plant pests” under the former Plant Pest Act.

8     The Prior Regulations

9              120.   Accordingly, the prior USDA Part 340 regulations governed outdoor

10    planting of GE organisms whose development involved the use of plant pest

11    organisms. 80 As a practical reality, that covered virtually all GE plants, 81 because

12    bacteria and viruses that infect plants—plant pests—and DNA derived from them

13    were invariably needed to successfully engineer the GE plant to express the desired

14    trait. For instance, a soil bacterium known as Agrobacterium, which naturally

15    infects plants, has been repurposed through genetic engineering to “infect” plants

16    with genetic material that lends the GE plant the desired trait(s), most commonly

17

18    76   Id. at 23,304; 21 U.S.C. § 301 et seq.
19    77   Plant-Incorporated Protectants (Formerly Plant Pesticides), Supplemental
            Proposal, 66 Fed. Reg. 37,855-69 (July 19, 2001); 7 U.S.C. § 136 et seq.
20    78   40 C.F.R. § 725.
21    79   See Inst. for Fisheries Res. v. USDA, 499 F. Supp. 3d 657, 663 (N.D. Cal. 2020).
22    80   A plant pest is defined as “[a]ny living stage (including active and dormant forms)
            of insects, mites, nematodes, slugs, snails, protozoa, or other invertebrate
23
            animals, bacteria, fungi, other parasitic plants or reproductive parts thereof;
24          viruses; or any organisms similar to or allied with any of the foregoing; or any
            infectious agents or substances, which can directly or indirectly injure or cause
25          disease or damage in or to any plants or parts thereof, or any processed,
            manufactured, or other products of plants.” 40 C.F.R § 340.1.
26
      81   The vast majority of GE organisms under USDA jurisdiction belong to the plant
27          kingdom, and include crops like corn, soybeans, and cotton as well as grasses
            and trees.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                41
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 44 of 91



1     herbicide-resistance. On this basis, USDA regulated GE crops during field testing

2     and prior to commercialization, as presumptive “plant pests.”

3                121.   Because of their presumptive status as plant pests, outdoor field trial

4     experiments of GE plants required permits issued by USDA. 82 The ultimate goal of

5     permitting was containment: to prevent the GE plant from propagating itself

6     outside the field trial plot via seed escape or cross-pollination. To this end, USDA

7     permits would require measures like no-plant buffer zones around the GE crop test

8     plots, and mandated crop destruction at the end of field trials. 83

9                122.   In 1993, a streamlined system was introduced in which developers

10    could submit “notification” to USDA of upcoming GE crop field trials, to which

11    USDA would respond with “acknowledgement.” 84 By 2004, 97% of field trials were

12    conducted under notification, versus only 3% under the more rigorous permit

13    system. 85

14               123.   Each permit or notification was limited to only one crop, but often

15    encompassed: (1) several to dozens of genetic modifications, (2) multiple field tests

16    in several to dozens of states, conducted on (3) anywhere from fractions of an acre to

17    thousands of acres. 86 GE organism field tests were conducted under more than

18

19
      82   40 C.F.R. § 340.4 (2003).
20    83   Id. § 340.3; see USDA OFFICE OF INSPECTOR GENERAL, AUDIT REPORT: ANIMAL AND
21          PLANT HEALTH INSPECTION SERVICE CONTROLS OVER ISSUANCE OF GENETICALLY
            ENGINEERED ORGANISM RELEASE PERMITS 44 (2005) (finding that applicants did
22          not destroy remaining GE crops appropriately).
23    84   USDA OFFICE OF INSPECTOR GENERAL, AUDIT REPORT: ANIMAL AND PLANT HEALTH
            INSPECTION SERVICE CONTROLS OVER ISSUANCE OF GENETICALLY ENGINEERED
24          ORGANISM RELEASE PERMITS 2 (2005).
25    85   Id.
26    86   USDA, Biotechnology Regulatory Services Interstate/Release and Release Permits
            and Notifications,
27          https://www.aphis.usda.gov/aphis/ourfocus/biotechnology/permits-notifications-
            petitions/sa_permits/status-update/release-permits.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                 42
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 45 of 91



1     20,000 notifications and permits from the 1980s until this year, when the new

2     regulations took effect. 87

3              124.   The terms “movement” in the PPA and “introduce” in Part 340 have

4     been defined broadly and among other definitions, refer to the act of releasing

5     regulated articles into the environment. 88 The old regulations defined “release into

6     the environment” as “the use of a regulated article outside the constraints of

7     physical confinement that are found in a laboratory, contained in a greenhouse, or a

8     fermenter or other contained structure. 89 The regulations, therefore, apply

9     specifically to the field-testing of GE plants.

10             125.   The old regulations also provided a pathway to commercial approval

11    and sale of GE crops, called deregulation. 90 The developer would submit a petition

12    to USDA containing voluminous information about the GE crop, including

13    molecular characterization, and years of field trial data it had collected. USDA

14    would assess this information to determine whether or not the GE crop posed “a

15    greater plant pest risk than the unmodified organism from which it was derived.” 91

16    “Plant pest risk” was defined in broad terms, and included GE plant characteristics

17    involving susceptibility to diseases or pests, weediness, changes to plant

18    metabolism, and GE plant-induced changes in agricultural or cultivation practices,

19    among others. USDA would then conduct a Plant Pest Risk Assessment and

20    invariably concluded that the GE crop did not pose a plant pest risk, based on

21    extremely narrow criteria, and grant a determination of nonregulated status, which

22
      87   USDA, Permitting and the Regulatory Process / Check Status (last visited July 6,
23          2021), https://www.aphis.usda.gov/aphis/ourfocus/biotechnology/permits-
            notifications-petitions/check-status.
24
      88   7 U.S.C. § 7702(9) and 7 C.F.R. § 340.1.
25
      89   7 C.F.R. § 340.1. The new regulations simplify this definition, but the meaning
26          remains the same.
27
      90   See 58 Fed. Reg. 17,044-59.
      91   40 C.F.R. § 340.6.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             43
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 46 of 91



1     authorized unregulated commercial cultivation of the GE crop. 92 It would also

2     perform an analysis of the broader environmental effects pursuant to NEPA.

3              126.   The 1987 regulations were issued under the authority of the Federal

4     Plant Pest Act of 1957 and Plant Quarantine Act of 1912. At that time, USDA’s

5     authority to regulate noxious weeds came from the Federal Noxious Weed act of

6     1974, which limited USDA’s noxious weed authority to plant that were of foreign

7     origin and new to the U.S. Most GE plants during that era were modified crops that

8     were already present in the U.S., meaning USDA did not have authority to regulate

9     them.

10    New Authority: The Plant Protection Act

11             127.   In 2000, Congress subsumed the Plant Pest Act and Noxious Weed Act

12    into the Plant Protection Act (PPA). 93 In doing so, Congress provided USDA with

13    powerful new authority to regulate GE organisms not only as potential plant pests,

14    but for the noxious weed risks they may pose. The PPA’s broadened definition of

15    noxious weed is: “Any plant or plant product that can directly or indirectly injure or

16    cause damage to crops (including nursery stock or plant products), livestock,

17    poultry, or other interests of agriculture, irrigation, navigation, the natural

18    resources of the United States, the public health, or the environment.” 94 The PPA

19    gives USDA explicit authority to issue regulations regarding noxious weeds. 95

20             128.   Under the PPA, USDA has the responsibility to prevent plant pest

21    risks and noxious weed risks, both of which are broadly defined agricultural and

22

23

24    92   USDA has granted nonregulated status to 133 GE plants from the early 1990s to
            June 26, 2021, and has never denied a petition for nonregulated status (though
25          some have been withdrawn by the crop developer).
26    93   7 U.S.C. §§ 7701-7786.
27
      94   Id. § 7702(10).
      95   Id. § 7712(c).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              44
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 47 of 91



1     environmental harms. USDA has a multiplicity of statutory tools with which to

2     prevent those harms. 96

3              129.   However, it took USDA 20 years to finally update its Part 340

4     regulations. Up until the very final rule, the impetus of this entire process was to

5     implement its new broader authority over GE organisms. In the meantime, USDA

6     continued to operate under its older, pre-PPA regulations, which only regulated GE

7     organisms for plant pest risks.

8              130.   In 2002, the National Academy of Sciences recommended the use of

9     genetic engineering (i.e. “transformation”) as “both a useful and logically justifiable

10    regulatory trigger” because “there is no scientific basis” on which to exclude GE

11    organisms from regulatory review prior to evaluation of data on the interactions

12    between “trait, organism and environment.” 97

13             131.   Over the past two decades, USDA repeatedly acknowledged the need to

14    implement its PPA noxious weed authority to address a wide variety of risks posed

15    by GE organisms that it does not regard as plant pest risks, and thus have not been

16    addressed under the plant pest regulatory framework. USDA accordingly made

17    repeated attempts to implement its noxious weed authority, as described below, but

18    ultimately abandoned this path in the final rule.

19    The Long Road to New PPA Implementing Regulations

20             132.   USDA first proposed updating its regulations to implement its noxious

21    weed authority over 15 years ago, in 2004. 98 In this EIS scoping notice, the agency

22    took the first step towards implementing its noxious weed authority for GE

23    organisms, suggesting that its noxious weed authority could be used to regulate GE

24    plants that produce experimental pharmaceutical and industrial compounds, as

25
      96   Id. § 7701(3); id. §§ 7702(10), (14); id. §§ 7714, 7733, 7731, 7735, 7721, 7714.
26    97   National Academy of Sciences, NRC, ENVIRONMENTAL EFFECTS OF TRANSGENIC
27          PLANTS 79 (2002).
      98   See Environmental Impact Statement; Introduction of Genetically Engineered
28
            Organisms, 69 Fed. Reg. 3271 (Jan. 23, 2004).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               45
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 48 of 91



1     well as nonviable GE plant material. USDA also suggested it would regulate GE

2     biological control organisms.

3              133.    Some Plaintiffs and many other interested parties participated in

4     public comment on the 2004 scoping notice, urging USDA to broaden its regulatory

5     scope to include noxious weed risks. Particularly, Plaintiffs emphasized that stress

6     tolerance genes can increase the fitness of GE plants and wild relatives they

7     interbreed with, creating possible noxious weed risks associated with their potential

8     to spread into natural areas and displace other species.

9              134.    In 2005, USDA’s Office of Inspector General (OIG) released an audit

10    report on USDA’s oversight of GE organisms. 99 The OIG report found numerous

11    grave deficiencies in inspection, enforcement, and transparency, and concluded that

12    USDA’s existing regulations were inadequate: “APHIS’ current regulations, policies,

13    and procedures do not go far enough to ensure the safe introduction of agricultural

14    biotechnology.” 100 Specifically, the report noted that USDA still needed to update its

15    regulations to comply with the PPA and reflect the PPA’s noxious weed authority,

16    and made a formal recommendation to this effect. 101

17             135.    In 2007, USDA released a draft PEIS analyzing the potential

18    environmental impacts resulting from potential revisions to its Part 340

19    regulations. The 2007 PEIS was the eventual result of the process begun with

20    USDA’s 2004 scoping notice. The agency found that historically, it has only used its

21

22
      99   OIGs were created by Congress as “independent and objective units” charged with
            conducting and supervising audits and investigations into the programs and
23          operations of agencies. OIGs are to “provide leadership and coordination and
            recommend policies” to agencies and keep “Congress fully and currently
24          informed about problems and deficiencies” in agency programs. Inspector
25          General Act of 1978, Pub. L. No. 95-452 § 2.
      100   USDA OFFICE OF INSPECTOR GENERAL, AUDIT REPORT: ANIMAL AND PLANT
26
            HEALTH INSPECTION SERVICE CONTROLS OVER ISSUANCE OF GENETICALLY
27          ENGINEERED ORGANISM RELEASE PERMITS at iv (2005).
      101   Id. at 8, 11.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               46
     CASE NO. 21-5695
                  Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 49 of 91



1     plant pest authority as a basis for GE regulation but that the PPA “redefined

2     authorities and responsibilities for the agency.” 102 As such, USDA preliminarily

3     determined that it would broaden its regulatory scope to include GE plants that

4     could pose a noxious weed risk. USDA acknowledged that, “[g]iven the rapid

5     advances in biotechnology, the present scope of regulations may not be of sufficient

6     breadth to cover the full range of GE organisms and the full range of potential

7     agricultural and environmental risks posed by these organisms.” 103

8                 136.   Specifically, USDA made a preliminary determination to increase

9     oversight of GE organisms by utilizing the PPA’s noxious weed authority, which

10    would allow for a broader consideration of risks. 104 Again, USDA referenced as an

11    example the need to regulate GE plants that produce pharmaceutical or industrial

12    compounds that could pose human health or environmental risks. More generally,

13    USDA found that “it is possible for a plant to be genetically engineered with genes

14    that might give the plant the characteristics of a noxious weed, and APHIS wants

15    the ability to ask not only whether a GE organism is a plant pest, but also whether

16    a GE plant may be considered a noxious weed.” 105

17                137.   USDA acknowledged that its noxious weed authority would allow it to

18    “look at the broadest range of possible impacts resulting from releasing [a GE] plant

19    in the environment.” 106 The agency recognized that plants can be engineered with

20    genes to increase fitness, and the risk that such a plant would become invasive in

21    the wild. Additionally, USDA was particularly interested in using the noxious weed

22

23
      102   USDA, INTRODUCTION OF GENETICALLY ENGINEERED ORGANISMS: DRAFT
24
            PROGRAMMATIC ENVIRONMENTAL IMPACT STATEMENT at v (2007).
25    103   Id.
26    104   Id. at ix.
27
      105   Id. at 21.
      106   Id.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              47
     CASE NO. 21-5695
                  Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 50 of 91



1     provision to consider public health effects of GE plants. 107 Invoking its noxious weed

2     authority would allow USDA to regulate for these risks because the definition of

3     “noxious weed” is broader than that for a “plant pest.” For instance, plant pests are

4     defined as living, while the definition of noxious weeds includes both plants and

5     non-living “plant products.”

6                 138.   The 2007 draft PEIS also shows the agency’s concern with the

7     proliferation of herbicide-resistant weeds. It recognized that herbicide-resistant

8     transgenes in GE crops could pass to weeds, creating problems for farmers who

9     must cope with herbicide-resistant weeds. 108 USDA also acknowledged the

10    environmental costs of this problem, noting that individuals would be forced to use

11    higher toxicity or persistent herbicides to control these new weed variations. 109

12                139.   Finally, the draft PEIS acknowledged that approvals of petitions for

13    nonregulated status (permitting unrestricted planting), could have effects on

14    threatened or endangered species. It found that USDA must determine which listed

15    species would come into contact with a deregulated plant, and whether contact

16    would affect the species or its habitat. 110 If so, USDA would need to consult with the

17    expert services.

18                140.   In June 2008, Congress passed the 2008 Farm Bill, which set

19    agricultural policy for a period of five years. The 2008 Farm Bill directives required

20    USDA to “promulgate regulations to improve the management and oversight of

21    articles regulated under the Plant Protection Act,” including the oversight and

22    management of GE crop field-testing. 111 This Congressional action was prompted by

23
      107   Id.
24
      108   Id. at 120-21.
25
      109   Id. at 121.
26    110   Id. at 177-78.
27    111   Food, Conservation, and Energy Act of 2008, Pub. L. No. 110-246, Tit. X §
            10204(a)(2).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               48
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 51 of 91



1     the disastrous LibertyLink rice contamination incidents discussed above, 112 and the

2     dire need for the agency to establish better confinement, monitoring and record-

3     keeping procedures. After the LibertyLink rice incidents, USDA conducted an

4     investigation and issued a LESSONS LEARNED report with a list of considerations to

5     enhance its regulatory framework. 113 The 2008 Farm Bill required USDA to take

6     action on each of the issues identified in that document, many of which focused on

7     field-trial containment and documentation.

8              141.   A 2008 Government Accountability Office study analyzed the more

9     impactful of numerous contamination episodes from field trials of GE organisms in

10    the preceding decade, concluding that “the ease with which genetic material from

11    crops can be spread makes future releases likely,” and recommended that USDA

12    address the unintended release of GE organisms and coordinate strategies for post-

13    commercialization monitoring. 114

14    First Proposed Rule

15             142.   USDA issued its first proposed rule later in 2008, in which it

16    recognized that new regulations were necessary to apply the PPA and more

17    effectively regulate GE organisms. 115 In the proposed rule, USDA found that “it is

18    appropriate to align the regulations with both the plant pest and the noxious weed

19    authorities of the PPA,” for many of the same reasons it indicated in the 2007

20

21
      112   See supra paragraph 88.
22
      113   USDA, LESSONS LEARNED AND REVISIONS UNDER CONSIDERATION FOR APHIS’
23          BIOTECHNOLOGY FRAMEWORK 2007,
            https://www.aphis.usda.gov/biotechnology/downloads/supportingdocs/LessonsLea
24          rned10-2007.pdf.
25    114   U.S. GAO, GENETICALLY ENGINEERED CROPS (Nov. 2008),
            https://www.gao.gov/assets/gao-09-60.pdf.
26
      115   See Importation, Interstate Movement, and Release Into the Environment of
27          Certain Genetically Engineered Organisms; Proposed Rule, 73 Fed. Reg. 60,007
            (Oct. 9, 2008).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                            49
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 52 of 91



1     PEIS. 116 Particularly, it explained that “with the increasing diversity of both

2     agronomic and non-agronomic traits being engineered into plants it is appropriate

3     to place regulatory controls upon GE plants proportionate to the likelihood that

4     they may present a noxious weed risk until the potential risk can be appropriately

5     evaluated.” 117

6              143.   Here, USDA also recognized Congress’s new mandate for it and

7     proposed to implement changes that would “reflect provisions of the 2008 Farm Bill

8     recently enacted,” and aligned its proposal with recommendations from the 2005

9     OIG audit. 118

10             144.   The 2008 proposed rule noted that most of the public comments on the

11    draft PEIS urged USDA to expand its scope to include noxious weeds, and that even

12    though the agency can technically assess “weediness” in relation to a GE plant’s

13    plant pest potential, that trait is “more properly a noxious weed risk characteristic

14    than a plant pest one.” Accordingly, “the proposed revision of the regulations will

15    more clearly align the regulations with the plant pest and noxious weed risk

16    pursuant to the PPA.” 119

17             145.   The agency solicited public comment on the proposed rule for over

18    eight months and received over 88,300 comments from stakeholders. During that

19    time, USDA held public meetings with stakeholders to discuss the regulation of GE

20    organisms. There, USDA discussed the “goal of incorporating the noxious weed

21    authority” of the PPA into Part 340, and indicated that its “current thinking” was to

22    revise the regulations to incorporate that authority. 120

23
      116   Id. at 60,011.
24
      117   Id. at 60,014.
25
      118   Id. at 60,007.
26    119   Id. at 60,029.
27    120   USDA, Issue Paper 2: Incorporation of the Plant Protection Act Noxious Weed
            Provisions (Apr. 28, 2009).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             50
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 53 of 91



1              146.   However after taking no action for nearly 7 years to finalize the rule,

2     in 2015, USDA instead withdrew the 2008 proposed rule, announcing a new plan for

3     further “stakeholder engagement.” 121

4              147.   Later in 2015, USDA’s OIG released another audit report on USDA’s

5     regulation of GE organisms and internal management controls. The 2015 report

6     again criticized USDA for not implementing its additional authority to control

7     noxious weeds and recommended that the agency implement the corrective actions

8     it agreed upon in the previous 2005 assessment. This included a commitment to

9     updating its regulations and “incorporating additional authority to control noxious

10    weeds.” 122 USDA’s response to the audit agreed with OIG’s recommendations and

11    committed to proposing revised Part 340 regulations.

12    Second Proposed Rule

13             148.   In January 2017, USDA published a second proposed rule. 123 In line

14    with OIG’s recommendations and its previous proposals, USDA again proposed to

15    invoke and implement its PPA noxious weed authority in the revised Part 340

16    regulations. As its basis for the proposed rule, the agency stated that its past

17    evaluations had provided evidence that most genetic engineering techniques do not

18    result in GE organisms that present plant pest risks. Additionally, USDA explained

19    that genetic engineering techniques have been developed that could create GE

20    organisms with plant pest risks without falling into the scope of regulation. 124

21

22    121   Importation, Interstate Movement, and Release Into the Environment of Certain
23          Genetically Engineered Organisms; Proposed Rule; Withdrawal, 80 Fed. Reg.
            11,598 (Mar. 4, 2015).
24    122   USDA, OFFICE OF INSPECTOR GENERAL, CONTROLS OVER APHIS’ INTRODUCTION
25          OF GENETICALLY ENGINEERED ORGANISMS 7 (Sept. 2015).
      123   Importation, Interstate Movement, and Environmental Release of Certain
26
            Genetically Engineered Organisms; Proposed Rule, 82 Fed. Reg. 7008 (Jan. 19,
27          2017).
      124   Id. at 7009.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               51
     CASE NO. 21-5695
                  Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 54 of 91



1                 149.   An entire section of the proposed rule discusses the OIG audits and the

2     2008 Farm Bill and their influence on the agency’s approach to its new regulations.

3     Specifically, it references the need to minimize “dissemination” from field trials. 125

4                 150.   The 2017 proposed rule admitted that USDA’s “current regulatory

5     structure, which entails evaluating such plants solely for plant pest risk, is not

6     sufficient to properly identify all risks that these plants present to other plants and

7     plant products.” 126 In fact, under that scheme, USDA found that “such plants may

8     entirely escape regulation.” Therefore, USDA found it “both appropriate and

9     necessary to begin to evaluate GE plants for noxious weed risk.” 127

10                151.   Along with the 2017 proposed rule, USDA released yet another draft

11    PEIS on the environmental impacts of revising the Part 340 regulations. This

12    document shows the agency’s commitment to invoking its noxious weed authority

13    and further elaborates on the importance of doing so. It cites the 2015 OIG report’s

14    recommendation to incorporate its authority to control noxious weeds, noting that,

15    “[a]mong the recommendations provided [to] APHIS in the 2015 audit report, OIG

16    stated that APHIS needed to revise its regulations (7 CFR part 340) to consolidate

17    all requirements for conducting field tests of regulated material in order to

18    minimize the inadvertent release of GE material; . . . and that APHIS update its

19    regulations to incorporate the provisions of the Plant Protection Act of 2000, to

20    specifically include incorporation of authority to control noxious weeds. APHIS

21    agreed with these recommendations (USDA-OIG 2015), and has, as part of

22    implementing the recommendations, issued proposed revisions for 7 CFR part

23    340.” 128

24
      125   Id. at 7011.
25
      126   Id. at 7010.
26    127   Id.
27    128   USDA, REVISIONS TO USDA-APHIS 7 CFR PART 340 REGULATIONS GOVERNING
            THE IMPORTATION, INTERSTATE MOVEMENT, AND ENVIRONMENTAL RELEASE OF
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                  52
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 55 of 91



1              152.    The agency further explained that, “[b]ecause noxious weed risk has

2     become an important aspect of the regulation of GE plants, and the fact that it is

3     more scientifically and legally justified to consider weed risk under noxious weed

4     authority rather than under the plant pest authority, APHIS considers it both

5     appropriate and necessary to incorporate the noxious weed authority provided [to]

6     APHIS under the PPA, and to begin to evaluate GE plants for noxious weed risk.” 129

7              153.    USDA also found that increasing diversity and number of traits in GE

8     crops necessitated the application of its noxious weed authority. 130

9              154.    In comparing the proposed regulations to the “No Action” alternative,

10    USDA found that the “No Action alternative does not provide for sufficient

11    incorporation of recommendations by USDA OIG audits,” and that providing

12    regulatory oversight for noxious weed risks would “reduce[] the potential risks to

13    physical and biological resources,” providing environmental protections that could

14    not be realized under the status quo. 131

15             155.    Finally, as it did in its 2007 environmental analysis, USDA

16    acknowledged that the agency would need to make determinations regarding

17    individual deregulation decisions’ effects on threatened or endangered species and

18    critical habitat. 132

19

20

21

22

23
            GENETICALLY ENGINEERED ORGANISMS: DRAFT PROGRAMMATIC ENVIRONMENTAL
24
            IMPACT STATEMENT at ES-2 (2017).
25    129   Id. at ES-4 (emphasis added).
26    130   Id. at 1-4 to 1-5.
27
      131   Id. at ES-8.
      132   Id. at ES-35 to ES-36.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              53
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 56 of 91



1              156.   However rather than proceed to a final rule, in November 2017, USDA

2     withdrew the second proposed rule, once again claiming it needed to deliberate

3     further on its revision of the Part 340 regulations. 133

4     Third Proposed Rule

5              157.   In June 2019, USDA published yet another proposed rule, and an

6     accompanying draft PEIS. 134 The PEIS rejected an alternative that would

7     incorporate USDA’s noxious weed authority and mitigate GE contamination and

8     resulting economic harm. Rather than analyzing this as a true alternative, USDA

9     glossed over the option without conducting a cost-benefit analysis, which would

10    reveal benefits that would protect farmers. USDA failed to fully evaluate this

11    alternative, included in the section, “Alternatives Considered But Dismissed from

12    Further Consideration.” 135

13             158.   In contrast to prior iterations, in the third proposed rule, among other

14    changes, USDA failed to invoke the PPA’s noxious weed authority. Nor did it

15    provide any explanation for its radical departure from 15 years of detailed

16    environmental analyses, prior proposed rules, and OIG mandates, all of which

17    insisted upon the necessity of incorporating USDA’s noxious weed authority to

18    forestall the harms of GE organisms—harms not captured by USDA’s plant pest

19    authority.

20

21

22
      133   Importation, Interstate Movement, and Environmental Release of Certain
            Genetically Engineered Organisms; Proposed Rule; Withdrawal, 82 Fed. Reg.
23          51,582 (Nov. 7, 2017).
24
      134   Movement of Genetically Engineered Organisms; Proposed Rule, 84 Fed. Reg.
            26,514 (June 6, 2019).
25    135   USDA, REVISIONS TO USDA-APHIS 7 CFR PART 340 REGULATIONS GOVERNING
26          THE IMPORTATION, INTERSTATE MOVEMENT, AND ENVIRONMENTAL RELEASE OF
            CERTAIN GENETICALLY ENGINEERED ORGANISMS: DRAFT PROGRAMMATIC
27          ENVIRONMENTAL IMPACT STATEMENT at 2-20 to 2-24 (May 2019),
            https://www.aphis.usda.gov/brs/pdf/340_proposedrule_draftEIS_2019.pdf.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                54
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 57 of 91



1              159.   Instead, USDA proposed a bevy of exemptions, whereby a host of GE

2     organisms that purportedly could have been developed via traditional breeding

3     techniques escape regulation altogether. These exemptions were not based in

4     science, but rather were crafted to comply with a statement made by then-Secretary

5     of Agriculture, Sonny Perdue on March 28, 2018. 136 Other GE organisms were

6     excluded if USDA had previously cleared a GE plant with the same plant-trait-

7     mechanism of action combination. These exemptions replaced USDA’s former

8     system of assessing each and every unique GE plant—known as an “event”—under

9     its purview, which was based in part on the unintended, unpredictable, and

10    potentially hazardous changes that occur with any GE technique.

11             160.   Also prominent in the third proposed rule was the great leeway given

12    to companies to “self-determine” whether or not their GE crops even met either of

13    the above broad exemption categories, which would allow potentially risky crops to

14    be planted without USDA’s consent or knowledge.

15             161.   Due to these changes and others, as Plaintiffs explained in its

16    comments, the proposed rule represented the “opposite of regulation” because,

17    instead of exercising its broad PPA authority to regulate GE crops and provide

18    better regulatory oversight, developers of GE technologies will have free rein to self-

19    determine whether or not their GE experiments should be subject to regulations,

20    and the vast majority of GE plants would be exempted from any meaningful

21    regulatory oversight. 137 Moreover, Plaintiffs explained that the proposed rule would

22    allow these GE plants to be commercialized and planted without any regulation or

23

24
      136   Secretary Perdue Issues USDA Statement on Plant Breeding Innovation, USDA,
            Mar. 28, 2018, https://www.usda.gov/media/press-releases/2018/03/28/secretary-
25          perdue-issues-usda-statement-plant-breeding-innovation; Movement of
            Genetically Engineered Organisms; Proposed Rule, 84 Fed. Reg. 26,519 (June 6,
26          2019).
27    137   Center for Food Safety, Comments on Proposed Rule on Movement of Certain
            Genetically Engineered Organisms, 7 CFR Parts 340 and 372, Docket No.
28
            APHIS-2018-0034.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               55
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 58 of 91



1     monitoring based only on a streamlined review that does not capture the myriad of

2     biological, agricultural, socioeconomic, and environmental harms of new GE

3     technologies, falling woefully short of USDA’s duties to prevent noxious weed risks

4     and plant pest harms under the PPA.

5     The Final Rule

6              162.   USDA published the final rule in May 2020, codifying these hugely

7     problematic changes, with only minor changes from the proposed rule. 138 Under the

8     final rule, USDA exempts numerous GE organisms from being subject to any

9     regulation at all. 139 The final rule also excludes from regulation those GE plants

10    with plant-trait-mechanism of action combinations that have previously been

11    exempted after a cursory regulatory status review, and allows GE plant developers

12    to self-determine whether regulations apply to their products. 140 The major changes

13    from the old regulatory regime are a dramatically reduced scope of regulation,

14    empowerment of crop developers to make their own regulatory determinations, and

15    a far weaker assessment of non-exempted GE plants made in the absence of real-

16    world data. The overriding rationale for these changes is to provide “regulatory

17    relief” to crop developers. 141

18             163.   USDA reduces its scope of regulation in two major ways. First, in

19    compliance with a brief 2018 statement by former Secretary of Agriculture Sonny

20    Perdue, USDA exempts from regulation plants that were developed with GE

21    technology, but purportedly could have been developed by conventional breeding

22    methods, 142 as well as plants that have a plant-trait mechanism of action

23
      138   Movement of Certain Genetically Engineered Organisms; Final Rule, 85 Fed.
24
            Reg. 29,790 (May 18, 2020).
25    139   Id. at 29,791.
26    140   Id. at 29,798.
27
      141   Id. at 29,791.
      142   7 C.F.R. § 340(b)(4).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                            56
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 59 of 91



1     combination that is the same as in a plant USDA has previously exempted from

2     regulation. 143 Second, it allows GE developers to make exemption determinations

3     for their experiments without consultation or approval from USDA. 144

4     Exemptions

5              164.    The three initial exemption classes carved out to comply with Perdue’s

6     statement are GE plants resulting from: (1) Intentional DNA strand breakage,

7     followed by cellular repair of the break without a provided template; 145 (2) A single

8     base pair substitution; and (3) Introduction of a gene from the plant’s gene pool, or

9     modification of a gene to correspond to a gene variant present in the gene pool. 146

10    USDA also incorporated a mechanism by which it can create new exemptions on the

11    same grounds, initiated by it or by other parties, 147 and recently proposed three

12    additional exemption classes. 148

13             165.    This exemption rationale—“if it could have been developed via

14    conventional breeding”—is not grounded in science. USDA concedes that “there is

15    no universally applicable, sharp delineation between what is and what is not

16    possible to achieve with traditional breeding methods.” 149 Judgments as to whether

17

18
      143   Id. § 340.1(c)(1).
19    144   85 Fed. Reg. at 29,798-99.
20    145   This exemption was expanded from that in the proposed rule, and includes GE
            plants in which DNA segments of “any size” have been deleted, as well as DNA
21
            insertions or combinations of both deletions and insertions, as effected by
22          cellular repair mechanisms in the absence of a provided repair template. Id. at
            29,791, 29,794.
23    146   7 C.F.R. § 340.1(b)(1)-(3).
24    147   Id. § 340.1(b)(4).
25    148   USDA, Movement of Organisms Modified or Produced Through Genetic
            Engineering; Notice of Exemptions, 86 Fed. Reg. 37,988 (July 19, 2021).
26
      149   84 Fed. Reg. at 26,519. Moreover, the “traditional” or “conventional” breeding
27          methods USDA cites in support of all six exemption classes are highly disruptive
            mutagenesis techniques, little used today, whereby radiation or chemicals are
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               57
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 60 of 91



1     some facsimile of an existing GE plant could have been generated via conventional

2     techniques are not informative regarding whether or not it poses risks cognizable

3     under the PPA, and thus are not legitimate grounds for exemption.

4              166.   A GE plant is also exempted from regulation if USDA has previously

5     determined that a GE plant of the same species, with the same plant trait

6     (observable characteristic of an organism) and same mechanism of action (the

7     biochemical process(es) through which genetic material determines a trait) is

8     unregulated. 150 However, two GE plants that share the same plant-trait-mechanism

9     of action combination may nonetheless pose different direct and indirect risks under

10    the PPA.

11             167.   These and likely future exemptions mean a growing class of GE plants

12    can be grown experimentally and commercially without any regulatory review. In

13    contrast, the old rule captured all GE organisms initially, provided plant pests were

14    involved in their development (as nearly all were).

15    Self-Determination & Data Requirements

16             168.   GE plant developers are empowered to make these critical exemption

17    decisions or self-determinations entirely on their own, as a regulatory relief

18    measure, without consulting USDA or USDA approval. 151 In contrast, under the old

19    regulations, any GE plant classified as a regulated article could only be grown

20    outdoors in field tests with use of gene confinement measures under authorizations

21    issued by USDA, either under the notification or permit system. 152 And, in order to

22

23

24          used to induce large-scale, random and mostly deleterious mutations in crop
            genomes. 85 Fed. Reg. at 29,794; 86 Fed. Reg. 37,988-89.
25
      150   7 C.F.R. § 340.4. See also id. § 340.3 for definitions of trait and mechanism of
26          action.
27
      151   85 Fed. Reg. at 29,798-99 (May 18, 2020).
      152   7 C.F.R. §§ 340.3, 340.4 (2003).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              58
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 61 of 91



1     be commercialized, a plant had to be “deregulated” by USDA through a formal

2     approval process. 153

3              169.   Now, while a developer may request “confirmation” from USDA that a

4     GE plant is exempted, 154 it is not required to do so.

5              170.   With no obligation to seek USDA’s approval or even consult USDA,

6     developers are free to field test and commercialize exempted GE plants anytime,

7     anywhere, entirely without USDA’s awareness. With no obligation to practice

8     containment, neighboring farmers are at risk of GE contamination.

9              171.   GE plants that are not exempted in these ways would normally

10    undergo a regulatory status review, for which developers submit genetic sequence

11    information on their engineered plant’s modification to USDA. 155 However this

12    status review requires “much less information” than the old deregulation process,

13    which required submission of a petition containing “information regarding a broad

14    range of possible harms.” 156

15             172.   For example, the old deregulation process required data from all field

16    tests, 157 while the new regulatory status review requires neither laboratory nor

17    field-test data, and thereby reduces “a developer’s data submission burden.” 158

18             173.   The lack of real-world data on a GE plant’s characteristics and effects

19    during cultivation makes it likely that USDA will miss many harms caused by GE

20

21

22

23
      153   See 58 Fed. Reg. 17,044-59.
24    154   7 C.F.R. § 340.1(e).
25    155   85 Fed. Reg. at 29,808-09.
26    156   Id. at 29,808.
27
      157   7 C.F.R. § 340.6 (2003).
      158   85 Fed. Reg. at 29,808.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               59
     CASE NO. 21-5695
                 Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 62 of 91



1     crops that are cognizable under the PPA, and does not heed the recommendations of

2     the National Academy of Sciences for GE plant regulation. 159

3              174.    USDA states that real-world information typically does not influence

4     deregulation decisions, 160 but this is because, in the past and in the new

5     regulations, it has narrowly construed its plant pest authority, and now refuses to

6     implement its noxious weed authority. The risks posed by GE organisms that USDA

7     once acknowledged required the noxious weed authority to address are also the kind

8     for which high-quality, real-world field-test data are essential.

9              175.    Under the old rule’s petition process, developers would submit a

10    petition requesting an agency determination of non-regulated status, and USDA

11    would hold notice and comment, review the individual GE organism under the PPA

12    as well as NEPA, and make a final agency approval determination, that was

13    subsequently subject to judicial review. 161 The new regulatory status review does

14    not involve notice and comment or culminate in a judicially reviewable decision. 162

15    This portion of the new rule took effect on April 5, 2021.

16             176.    Now, in those few cases in which the regulatory status review does not

17    clear a GE plant of posing a plant pest risk, it could still be grown under a

18    permit. 163 Developers can also request a permit to grow a GE plant in lieu of a

19    regulatory status review. 164

20

21
      159   NATIONAL ACADEMY OF SCIENCES, NRC, ENVIRONMENTAL EFFECTS OF TRANSGENIC
22          PLANTS 79 (2002).
23    160   85 Fed. Reg. at 29,797.
24    161   7 C.F.R. § 340.5(c)(2) (2003); id. § 372.5(b)(4) (2014).

25
      162   See 85 Fed. Reg. at 29,791.
      163   7 C.F.R. § 340.4(b)(3)(iii).
26
      164   USDA, Secure Rule Regulatory Changes: About the Secure Rule, Determining
27          Regulatory Status for GE Plants/Organisms,
            https://www.aphis.usda.gov/aphis/ourfocus/biotechnology/biotech-rule-
28
            revision/secure-rule/secure-reg-changes (last updated June 12, 2020).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               60
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 63 of 91



1     Major Problems with the Final Rule

2              177.   First, under USDA’s new deregulatory regime, a growing number of

3     experimental GE crops will no longer be regulated for confinement, even at the field

4     trial stage. That is, in sharp contrast to the prior regulations, GE crop experiments

5     will no longer be regulated under the PPA or analyzed under NEPA or the ESA.

6     This will result in high risks of transgenic contamination, leading to market

7     rejection of contaminated food supplies, and attendant economic losses to farmers,

8     food companies, and others in the food supply chain. In some cases, transgenic

9     contamination will compromise the safety and quality of the contaminated food.

10             178.   One example that bodes ill for the future is the GE industrial crop,

11    Enogen corn, which is meant exclusively for production of ethanol for biofuels use.

12    Enogen produces high levels of a bacteria-derived enzyme that initiates the process

13    of converting corn starch to ethanol. Even low-level contamination of food-grade

14    corn with Enogen degrades the agricultural quality of the corn by converting

15    starches to sugars, rendering it potentially unfit for food use. USDA deregulated

16    Enogen corn over the strong objections of major corn commodity and public interest

17    groups on the strength of assurances from Syngenta, its developer, that it would be

18    managed in a “closed loop” production system that would prevent contamination of

19    food-grade corn. 165 Despite these assurances, Enogen has widely contaminated

20    white corn in Nebraska, resulting in substantial losses to white corn growers. Corn

21

22

23
      165   Ken Roseboro, StarLink 2: Approval of GM Biofuel Corn Threatens Food Supply,
24          THE ORGANIC & NON-GMO REPORT (Mar. 1, 2011), https://non-
            gmoreport.com/articles/march2011/gmbiofuelcornthreatensfoodsupply.php; see
25
            also Comments to USDA APHIS on Environmental Assessment for the
26          Determination of Syngenta Seeds, Inc. Alpha-Amylase Maize Event 3272, Center
            for Food Safety (Jan. 20, 2009),
27          https://www.centerforfoodsafety.org/files/cfs_comments_on_biofuel_corn_1-20-
            09.pdf.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             61
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 64 of 91



1     flour contaminated with Enogen was detected in California and reportedly made

2     some people sick. 166

3              179.   GE crops that would evade regulation entirely under the plant-trait-

4     mechanism of action exemption include hypothetical new versions of GE crops that

5     have caused enormous harm to U.S. agriculture.

6              180.   For instance, the GE herbicide-resistant rice contamination debacle

7     that triggered losses of over $1 billion to the rice industry involved gene flow from

8     an experimental rice variety grown in field tests authorized by USDA. 167 Because

9     USDA subsequently deregulated this line, 168 it or a new GE rice variety with the

10    same trait and mechanism of action could be grown today, with absolutely no gene

11    confinement and without even notifying USDA, 169 sharply increasing the risks of

12    another costly transgenic contamination catastrophe.

13             181.   A similar situation exists with GE herbicide-resistant flax, approved in

14    Canada in 1998 and deregulated by USDA in 1999. 170 Despite being de-registered in

15

16

17
      166   Ken Roseboro, GMO-ethanol Corn Contamination Raises Concerns About
18
            Another “StarLink” Disaster, THE ORGANIC & NON-GMO REPORT (Feb. 22, 2017),
19          https://non-gmoreport.com/articles/gmo-ethanol-corn-contamination-raises-
            concerns-another-starlink-disaster/.
20    167   See supra paragraph 88.
21    168   ANIMAL AND PLANT HEALTH INSPECTION SERVICE, USDA, FINDING OF NO
22          SIGNIFICANT IMPACT: EXTENSION OF NONREGULATED STATUS TO RICE LINE
            LLRICE601 (Nov. 24, 2006).
23    169   7 C.F.R. § 340.1(c)(2). See also Plant-Trait-Mechanism of Action (MOA)
24          combinations that have been determined by APHIS not to require regulation
            under 7 CFR Part 340,
25          https://www.aphis.usda.gov/aphis/ourfocus/biotechnology/permits-notifications-
            petitions/confirmations/moa/moa-table.
26
      170   University of Saskatchewan, Availability of Determination of Nonregulated
27          Status for Flax Genetically Engineered for Tolerance to Soil Residues of
            Sulfonylurea Herbicides, 64 Fed. Reg. 28,794-95 (May 27, 1999).
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                62
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 65 of 91



1     Canada in 2001 over concerns it could disrupt exports, 171 this GE flax somehow

2     turned up in shipments to Europe in 2009, triggering massive rejection of Canadian

3     flaxseed, a development that “threatened the very existence of the [Canadian flax]

4     industry.” 172 It took six years to flush most of this GE contaminant from the flax

5     seed supply, but only after estimated losses to Canadian flax growers of $29.1

6     million. 173 A new GE flax variety with the same trait and mechanism of action

7     combination could be grown today in the U.S., without notifying the USDA or

8     making any effort to prevent contamination.

9              182.   Even in less drastic circumstances, as discussed above, transgenic

10    contamination can have significant financial consequences to farmers and U.S.

11    agricultural markets domestic and export that are sensitive to contamination, as

12    shown time and time again. 174

13             183.   Gene flow from a GE plant to natural areas can also have serious

14    adverse environmental impacts, as discussed above with regard to GE bentgrass. 175

15             184.   In contrast, implementation of its noxious weed authority would

16    permit USDA to forestall or mitigate these harms, since unlike its plant pest

17    authority, which applies only to living organisms, noxious weeds encompass “plant

18    products” that would include unwanted GE plant material that contaminates a food

19    supply, or invades natural areas via movement of seeds or pollen.

20

21

22
      171   R. Kamchen, Flax on the Road to Recovery in a Post-Triffid World, COUNTRY
23          GUIDE (Mar. 31, 2016) https://www.country-guide.ca/crops/flax-on-the-road-to-
            recovery-in-a-post-triffid-world/.
24
      172   Flax Council of Canada, Flax: 2009-2015 the Triffid Years, 23(1) (2015),
25          https://flaxcouncil.ca/wp-content/uploads/2015/07/Flax-focus-July-2015LR.pdf.
26    173   Canadian Biotechnology Action Network, Flax: GM Contamination Crisis,
            https://cban.ca/gmos/products/not-on-the-market/flax/.
27
      174   See supra paragraphs 87-91.
28    175   See supra paragraphs 106-107.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                           63
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 66 of 91



1           185.   Because permits only apply to those GE crops where the developer opts

2     to apply for a permit, or those few that USDA determines carry plant pest risks on

3     extremely narrow grounds, the regulations result in permits for only a minority of

4     previously-regulated GE plant field trials. The practical effect of exempting GE

5     plants from regulation is to permit experimental varieties to be grown in field tests

6     without gene confinement, and often without reporting to or oversight by USDA.

7     This will have dramatically negative effects in terms of harm to farmers, markets,

8     and the environment from GE escapes and contamination.

9           186.   Additionally, because of these rampant exemptions from regulation,

10    the final rule also fails to implement the requirements from the 2008 Farm Bill for

11    regulation and oversight of GE crop field-tests, to prevent contamination episodes.

12    The final rule’s only reference to the 2008 Farm Bill mandates is a conclusory

13    statement that the new regulations will provide the agency with “sufficient

14    information to monitor compliance with its regulations and maintain effective

15    oversight of regulated GE organisms, in accordance with provisions of the 2008

16    Farm Bill [and 2015 OIG report].” However, by completely exempting broad

17    categories from regulation and allowing developers to self-determine regulatory

18    status, USDA misses the entire point of these requirements, opting instead for

19    surface-level changes that apply only to the select few “regulated” articles in the

20    scheme.

21          187.   Second, in refusing to implement its noxious weed authority, USDA

22    also rejects a critical tool in the fight against the growing epidemic of herbicide-

23    resistant weeds generated by the cultivation of herbicide-resistant GE crops. Weeds

24    immune to glyphosate from the first generation of GE crops are legion, while weeds

25    that have developed in the second generation of GE crops are rapidly fostering

26    additional resistance to dicamba. The remarkable rise in weeds resistant to

27    multiple herbicides—leading to still more herbicide use and resistance—will only

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             64
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 67 of 91



1     accelerate without USDA action to check these often noxious weeds, which burden

2     farmers with increased costs while degrading the environment.

3              188.   Another indirect cost of GE herbicide-resistant crops is indirect and

4     intertwined herbicidal drift damage, which is tremendously increased by the late-

5     season herbicide use pattern characteristic of GE crop systems. USDA’s regulations

6     do not account for the fact that the minutia of genetic modifications can trigger

7     huge and adverse changes in real-world farming practice that it has the power to

8     address and cannot continue to ignore. Two decades of experience with GE crop

9     systems now show that they have dramatically increased the overall output of

10    pesticides into the environment, including in new “over the top” spraying ways, at

11    new times of the year, all leading to dramatic environmental harms. 176 USDA’s new

12    rules ignore this cost and will worsen it by removing oversight and approval

13    completely.

14             189.   Third, the lack of noxious weed regulations will also hamstring USDA

15    from regulating GE crops that themselves might become weeds. Crops like

16    switchgrass, genetically engineered for potential uses such as biofuels or feedstock,

17    are already quite weedy in their unmodified forms, but could become far more

18    invasive and difficult to control with GE traits that improve fitness. GE crop

19    volunteers (plants sprouting from seed left unharvested the prior season) may also

20    become weeds, particularly if they are endowed with herbicide-resistance traits that

21    render them more difficult and costly to control. Indeed, USDA recently received a

22    petition to deregulate corn genetically engineered to withstand five different

23    herbicides, volunteers of which would be quite troublesome and even noxious

24    weeds. 177

25
      176   See supra paragraphs 93-103.
26
      177   See USDA-APHIS, Bayer; Notice of Intent to Prepare an Environmental Impact
27          Statement for Determination of Nonregulated Status for Maize Developed Using
            Genetic Engineering for Dicamba, Glufosinate, Quizalofop, and 2,4-
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             65
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 68 of 91



1           190.   Fourth, the elimination of the petition for nonregulated status process

2     means no GE organism will receive the degree of scrutiny it deserves. For instance,

3     GE crops will be commercialized without consideration of field trial data and

4     observations, which informed deregulation decisions under the old regulations.

5     USDA’s substitute process, the regulatory status review, largely eschews any

6     consideration of the direct and indirect agricultural and environmental impacts of

7     GE crops, impacts that could be addressed if USDA were to properly implement its

8     noxious weed authority to regulate GE organisms.

9           191.   USDA’s failure to do so—despite this being the overriding goal of the

10    regulatory revision process since it began in 2004—represents an abdication of its

11    statutory duty to provide meaningful oversight of GE organisms.

12          192.   Fifth, in the “self-determination” scheme, there is no opportunity for

13    the agency to conduct ESA and NEPA analyses, as it formerly had in the old

14    deregulation context, to determine whether cultivation of the GE crop affects

15    endangered species or their habitat. It will likewise be impossible to challenge and

16    receive judicial review, absent later decisions or analyses. In other words, should

17    future adverse environmental and agronomic harms flow from USDA’s regulatory

18    abdication, in many cases there will be no agency action to challenge and no judicial

19    review to remedy those harms to farmers and the environment.

20          193.   In its previous environmental analyses, and again in the final PEIS,

21    USDA avoided ESA analysis at the programmatic level, claiming it would

22    undertake them at the individual project level. However, with broad exemptions

23    and “self-determination,” the agency plays no role in deregulation and thus has no

24    opportunity to conduct the required inquiries. Neither will the limited number of

25    GE plants that initially fall under USDA’s purview be adequately regulated, as the

26

27       Dichlorophenoxyacetic Acid Resistance, With Tissue-Specific Glyphosate
         Resistance Facilitating the Production of Hybrid Maize Seed, 86 Fed. Reg.
28
         34,714 (June 30, 2021).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             66
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 69 of 91



1     regulatory status review is a superficial document-based evaluation that fails to

2     adequately vet GE plants for the risks they may pose.

3              194.   For future GE crops that fall under the new exemptions, there will be

4     no NEPA or ESA analysis done. And for those few GE crops that still go thru the

5     new regulatory review process, at best it is entirely unclear whether any NEPA or

6     ESA analyses will be done or required.

7     Effects of the Decision on Endangered Species and their Habitats

8              195.   Endangered species and their critical habitats will likely face the

9     effects of adverse environmental impacts from the deregulation of GE organisms,

10    including, but not limited to: transgenic contamination; significant increases in

11    herbicide use in GE herbicide-resistant crop systems; and the proliferation of weeds

12    resistant to these herbicides.

13             196.   Transgenic contamination: When gene flow from GE crops to non-GE

14    crops and wild species occurs, the GE-contaminated plants can establish themselves

15    or colonize in wild places—similar to the effect of invasive species. GE organisms

16    could infest habitat for endangered species and critical habitat, and may

17    outcompete the endangered species, or native plants and animals essential to the

18    species, or otherwise adversely modify the habitat. They might also transfer

19    different genetic traits, such as weediness or pesticide resistance traits. GE traits

20    like insect resistance, herbicide resistance, or stress tolerance traits can increase

21    the hardiness, weediness, plant pest potential, and/or competitive ability of the GE

22    plant that escapes cultivation into wild places, or of the wild relative to which the

23    GE plant transfers its trait(s) via cross-pollination. 178 GE plants engineered to

24

25

26
      178   See supra paragraphs 106-107 for the GE creeping bentgrass example. Future
27          GE grasses and other GE plants will present similar risks, but because of the
            2020 regulatory revision, will now undergo even less regulation, or be entirely
28
            exempted.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             67
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 70 of 91



1     produce experimental pharmaceutical or industrial compounds could have direct

2     adverse impacts on organisms that come into contact with or consume them.

3           197.   Herbicide-Resistant Crop Systems: Herbicides used with herbicide-

4     resistant crops kill different spectra of plants, and used in combinations leave few if

5     any plants unscathed. By facilitating increased and later-season use of an

6     increasing array of herbicides, on a massive geographic application footprint of

7     millions of acres, GE crop systems pose unprecedented threats to listed plants and

8     critical habitats for listed species, including through spray drift, volatilization, and

9     runoff, harming wild plants and contaminating waterways and soils.

10          198.   These landscapes cover literally hundreds of endangered species at

11    risk from future GE crops’ agricultural use.

12          199.   Examples of threatened or endangered species that are potentially put

13    at risk by the dicamba-resistant soybean and cotton systems include but are not

14    limited to Mead’s milkweed, dwarf-flowered heartleaf, green pitcherplant, Texas

15    prairie dawn-flower, the Indiana bat, Karner blue butterfly, whooping crane, rusty

16    patched bumble bee, Southwestern willow flycatcher, yellow-billed cuckoo, and

17    Chiricahua leopard frog.

18          200.   GE Trees: Future GE trees approved under USDA’s new rules present

19    their own unique endangered species risks. Trees are a key species comprising

20    ecosystems that regulate air quality, stabilize climate, preserve water quality and

21    abundance, and harbor much of the world’s biodiversity, including endangered

22    species. These essential functions of forests are threatened by GE trees, which will

23    mainly be designed to increase profitability of industrial tree plantations.

24    Significant endangered species issues were raised by the first proposed GE forest

25    tree, which has still not been commercially approved. Because trees are long-lived

26    and can reproduce over long distances, there are significant concerns about GE

27    contamination of forests and wild relatives and the associated impacts on

28    endangered species and habitat.

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                68
     CASE NO. 21-5695
               Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 71 of 91



1             201.   USDA acknowledged that “individual decisions made during

2     implementation of the revised regulation could potentially impact T&E species[.]” 179

3     However it still erroneously determined that its final rule decision would have “No

4     Effect” on any of hundreds of endangered species or their habitat across the U.S.

5     near and around U.S. farmland. USDA claims that individual decisions under the

6     regulations will receive ESA analysis, but this will not occur for any “decisions”

7     made through self-determination.

8     Harm to Plaintiffs

9             202.   Plaintiffs and their members have been and continue to be injured by

10    the Part 340 regulations and USDA’s failure to adequately regulate GE organisms.

11            203.   Plaintiffs’ organizational purposes are adversely affected by USDA’s

12    action, which prevents Plaintiffs from obtaining access to information about new

13    GE organisms which are “self-determined” to be exempt from regulation, that they

14    would use to more effectively advocate for public health, food safety, and the

15    environment. But for USDA’s actions, Plaintiffs would not have to spend as much of

16    their resources seeking basic information about GE organism exemptions, and could

17    direct these resources to other priorities.

18            204.   The Court can craft equitable relief that will redress Plaintiffs’

19    informational and organizational injuries.

20            205.   Plaintiffs’ members are injured because, among other things, the Part

21    340 regulations have allowed potentially unsafe GE organisms to be tested in open

22    air experiments and in the market and environment without any oversight or

23    approval.

24

25

26
      179   USDA, REVISIONS TO USDA-APHIS 7 CFR PART 340 REGULATIONS GOVERNING
27          THE IMPORTATION, INTERSTATE MOVEMENT, AND ENVIRONMENTAL RELEASE OF
            CERTAIN GENETICALLY ENGINEERED ORGANISMS: FINAL PROGRAMMATIC
28
            ENVIRONMENTAL IMPACT STATEMENT 7-8 (May 2020).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             69
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 72 of 91



1     Farmers

2           206.   Plaintiffs’ members comprise thousands of individuals, many of whom

3     are farmers who now experience an increased risk of GE-contamination of their

4     crops, and the corresponding economic loss from the inability to sell contaminated

5     crops on the market. The lack of GE crop regulation burdens them even if they are

6     not contaminated, because they have to take additional cost and resource measures

7     to try and avoid such contamination, such as buffer zones, DNA testing of their

8     crops, or declining to plant some crops because of the risks of cross-pollination.

9     These farmers sell their crops to GE-sensitive export and domestic markets and risk

10    the loss of those markets based on contamination or perceived increased risk of

11    contamination. These farmers also include organic farmers, who are harmed by

12    increases in pesticide use that go hand in hand with the expansion of GE crops.

13    Those farmers now face increased risk of herbicide drift and damage to crops, as

14    well as the loss of organic certifications and ability to sell their product in the

15    organic market.

16          207.   Many of Plaintiffs’ farmer members grow vulnerable crops, such as

17    tomatoes, grapes, and conventional soybeans, which are at risk of pesticide drift

18    harms due to GE crop systems. Other Plaintiff members are gardeners that also

19    grow vegetables, fruits, herbs, native and ornamental plants, trees, shrubs, and

20    other plants that are at risk of pesticide drift damage. These members enjoy the

21    benefits of pollinators, birds, and other wildlife that rely on vulnerable plants for

22    food, nesting, or breeding. They are at risk of pesticide drift damage to their crops,

23    hedgerows, gardens, and surrounding ecologically important flora.

24          208.   GE crop systems promote the use of types, quantities, and

25    combinations of pesticide, which have already caused unprecedented damage to

26    farmers and gardeners’ crops and plants across millions of acres. Some of Plaintiffs’

27    members include farmers and gardeners who live and grow crops that have already

28    been damaged by drift caused by pesticide application to GE crops, and USDA’s

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              70
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 73 of 91



1     regulations will make it more likely that Plaintiffs’ farmer and gardener members

2     who cultivate crops near areas of pesticide application will suffer crop or land use

3     damage.

4           209.    Such members may have to adjust their planting season, impose costly

5     measures such as buffer strips, or forego the planting of certain crops, in order to

6     try to reduce the negative impacts of pesticide drift onto their crops. The livelihoods

7     and economic interests of Plaintiffs’ members who cultivate and farm such crops are

8     injured by the final rule.

9           210.    Plaintiffs’ farmer members are also injured by the anti-competitive,

10    monopolistic impacts of the final rule to the seed market. The final rule increases

11    the likelihood of contamination of non-GE crops. Contamination could mean loss of

12    heirloom varieties and an inability to sell their crops in their preferred markets,

13    thus loss of revenues.

14          211.    GE crop systems are responsible for a superweed epidemic that harms

15    Plaintiffs’ farmer members, as these herbicide-resistant weeds are extremely

16    difficult and costly to control and spread beyond the boundaries of where pesticides

17    are initially sprayed. Many of Plaintiffs’ members are organic farmers who do not

18    use herbicides to control weeds on their farms, and in order to maintain organic

19    certification must implement more expensive measures for weed control to fight

20    increasingly stubborn weeds driven by GE crop systems that promote the overuse of

21    pesticides.

22    Consumers

23          212.    Many of Plaintiffs’ members regularly and purposefully consume non-

24    GE foods and are exposed to an increased risk of harm as a result of consuming GE-

25    contaminated products due to the decreased regulation of GE organisms. This

26    includes the potential contamination of the food supply by experimental GE

27    plantings, or “biopharma” crops engineered with drugs like insulin.

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               71
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 74 of 91



1     Conservationists

2           213.   Plaintiffs’ members are people with strong interests in environmental

3     conservation because of their aesthetic, recreational, vocational, spiritual, and

4     personal stakes in the protection of the environment from the adverse impacts of

5     GE organisms and increased pesticide usage. Those members are deeply invested in

6     the environment remaining inhabitable for many species of animals, plants, and

7     trees. The proliferation of GE crops and other plants will harm wild plants, trees,

8     animals, insects, and their native habitats, injuring Plaintiffs’ members’

9     recreational and aesthetic interests. The intensive use of pesticides on GE pesticide-

10    resistant crops compromises Plaintiffs’ members’ ability to use and enjoy the

11    ecosystems that maintain biodiversity and protect sensitive species.

12          214.   USDA’s regulatory scheme will continue to cause an increase in the

13    release of GE organisms without appropriate regulatory oversight and proper

14    evaluation of direct and indirect environmental harms.

15          215.   Plaintiffs’ members are concerned about the adverse impacts to the

16    environment and to wild plants and trees from exposure to rogue GE organisms, as

17    well as adverse impacts to insects, birds, and other animals whose habitat is

18    harmed by the release of GE organisms into the wild. They are also concerned about

19    the effects of increased pesticide use in GE crop systems, and their effects on water

20    quality and human health, particularly to children and farmworkers. They live and

21    regularly hike and recreate around areas where new GE crops may be grown and

22    sprayed.

23          216.   A great number of Plaintiffs’ members are concerned about the rapid

24    decline of pollinators and endangered or threatened species, and their personal,

25    professional, spiritual, aesthetic and recreational interests are harmed by the loss of

26    these species due to GE crop systems.

27          217.   An increase in GE organisms creates an increased risk of escape and

28    harm to threatened or endangered plants or species habitat through spread of GE

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               72
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 75 of 91



1     crops or traits to wild relatives. Because of USDA’s final rule, these species and

2     habitats are also at an increased risk of exposure to pesticide drift from use on GE

3     crops. Plaintiffs’ conservationist members are concerned about the survival of these

4     species and their personal, professional, spiritual, aesthetic, and recreational

5     interests are harmed by these species’ decline.

6     Procedural Injuries

7           218.   This is both a substantive and procedural case and Plaintiffs’ concrete

8     harms illustrated above are also closely tied to procedural injuries from USDA’s

9     action. Namely, Plaintiffs’ members are injured by USDA’s failure to comply with

10    the procedural requirements of NEPA and the ESA. By failing to adequately

11    analyze and assess the environmental impacts of the final rule, USDA prevented

12    Plaintiffs’ members from being fully informed and able to participate in agency

13    decisionmaking.

14          219.   Similarly, by jumping to a “no effect” determination and failing to

15    undertake the required consultation with the expert wildlife agencies, Plaintiffs’

16    members are deprived of the ability to understand the effects of the final rule on

17    threatened and endangered species and their habitats.

18          220.   Also, because of the exemption and self-determination scheme in the

19    final rule, Plaintiffs’ members will not have the opportunity to review or comment

20    on future individual-level NEPA or ESA analyses.

21    Constitutional Injuries

22          221.   Finally, Plaintiffs’ members are injured by USDA’s unlawful sub-

23    delegation of its PPA responsibilities to private entities. Not only are Plaintiffs’

24    members deprived of judicial review because sub-delegation eliminates the agency

25    action necessary to bring a challenge, but Plaintiffs’ members are also harmed by

26    the lack of any transparency and process for future individual GE crop approvals.

27

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                            73
     CASE NO. 21-5695
              Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 76 of 91



1            222.    These injuries are actual, concrete, ongoing, and particularized, and

2     monetary damages cannot redress them. The requested relief will redress these

3     injuries.

4
                                      CLAIMS FOR RELIEF
5
                           FIRST CAUSE OF ACTION
6                             VIOLATION OF ESA:
           FAILURE TO CONSULT/ARBITRARY AND CAPRICIOUS “NO EFFECT”
7
                               DETERMINATION
8            223.    Section 7(a)(2) of the ESA prohibits agency actions that jeopardize the
9     survival of listed species or that destroy or adversely modify their critical habitat.
10    16 U.S.C. § 1536(a)(2). To assist in complying with this duty, federal agencies, like
11    USDA, must consult with the expert Services whenever they take an action that
12    “may affect” a listed species or the species’ critical habitat. Id.; 50 C.F.R. §
13    402.14(a).
14           224.    The ESA and its implementing regulations broadly define agency
15    action. 50 C.F.R. §§ 402.02; 402.03. USDA’s promulgation of new GE organism
16    regulations at issue in this case constitute “agency action” under ESA section
17    7(a)(2). Id.
18           225.    Under the ESA, agency actions that “may affect” a listed species or
19    critical habitat may not proceed unless and until the federal agency first ensures,
20    through completion of the consultation process, that the action is not likely to cause
21    jeopardy or adverse modification of critical habitat. 16 U.S.C. § 1536(a), (d); 50
22    C.F.R. §§ 402.14; 402.13. The threshold for a “may affect” determination and the
23    required ESA section 7(a)(2) consultation is low. See 51 Fed. Reg. 19,926, 19,949
24    (June 3, 1986) (“Any possible effect, whether beneficial, benign, adverse or of an
25    undetermined character, triggers the formal consultation requirement.”).
26           226.    USDA committed both procedural and substantive violations of the
27    ESA. First, by issuing new Part 340 regulations, USDA has taken action that “may
28    affect” listed species without consulting the expert Services, in violation of the ESA.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               74
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 77 of 91



1              227.   As explained at length above, the final rule considerably weakens

2     regulation of GE organisms in several respects, among other things by entirely

3     exempting a majority of future GE plants from any oversight or approval process.

4     This wholesale exemption of future GE organisms such as GE plants, grasses, and

5     trees, and relaxing of already weak regulation on the rest that will result from the

6     new regulations may affect, and likely will cause significant harm, to many broad

7     categories of endangered species and their habitats.

8              228.   GE crops carry significant adverse environmental impacts, including

9     but not limited to transgenic contamination; significant increases in herbicide uses

10    in GE herbicide-resistant crop systems; and the proliferation of weeds resistant to

11    these herbicides. Examples of these risks to endangered species are numerous. 180

12             229.   Because USDA acknowledged that decisions made under the revised

13    regulations “could potentially impact T&E species,” 181 yet went on to make a “No

14    Effect” determination for the final rule, the agency failed to meet the ESA’s

15    requirements.

16             230.   “Could potentially impact” is synonymous with “may affect,” triggering

17    the consultation requirement. The agency’s reliance on consultation at project-level

18    actions rings hollow. Under the new regulatory framework, developers may self-

19    determine wither a GE plant is exempt from regulation. Thus for many future

20    commercial and experimental GE crops, will be no other future agency action to

21    trigger ESA analysis and protections. And for other USDA actions with regard to

22    GE crops, at best it is far from clear that there will be any further consultation duty

23    for any future individual actions in this scheme.

24

25
      180   See supra paragraphs 195-200.
26
      181   USDA, REVISIONS TO USDA-APHIS 7 CFR PART 340 REGULATIONS GOVERNING
27          THE IMPORTATION, INTERSTATE MOVEMENT, AND ENVIRONMENTAL RELEASE OF
            CERTAIN GENETICALLY ENGINEERED ORGANISMS: FINAL PROGRAMMATIC
28
            ENVIRONMENTAL IMPACT STATEMENT 7-8 (May 2020).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               75
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 78 of 91



1              231.   Accordingly, USDA has violated the ESA by finalizing the new Part

2     340 regulations without first completing consultation with the expert Services

3     regarding an action that “may affect” listed species and/or their critical habitat.

4     USDA’s failure to consult with the Services to insure that its action is not likely to

5     jeopardize endangered or threatened species or adversely modify their critical

6     habitat violates the ESA, 16 U.S.C. § 1536(a)(2), its implementing regulations; and

7     the APA, 5 U.S.C. §§ 701-706.

8              232.   Second, USDA also violated the ESA’s mandate to use the “best

9     scientific and commercial data available,” an independent mandate of Section 7. 16

10    U.S.C. § 1536(a)(2).

11             233.   In complying with Section 7, agencies must “give the benefit of the

12    doubt to the species.” 182

13             234.   First, USDA violated the best scientific data mandate by not using any

14    scientific data to make its “no effect” determination in the PEIS, instead claiming

15    that analyses would be done later, at the individual level. However, with exemption

16    and self-determination, there will be not later action to review to determine effects

17    on endangered species or critical habitat. This, coupled with the lack of any

18    scientific analysis rendered USDA’s “no effect” determination arbitrary and

19    capricious, and contrary to the best scientific data mandate.

20             235.   Second, USDA ignored the recommendation of a National Academy of

21    Science committee, which conducted an exhaustive review of USDA plant regulation

22    and recommended that USDA regulate all GE plants because those that did not

23    involve use of plant pests could also cause harm to public health or the

24

25

26

27    182   H.R. Conf. Rep. No. 96-697, 96th Cong., 1st Sess. 12, reprinted in 1979 U.S. Code
            Cong. & Admin. News 2572, 2576.
28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               76
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 79 of 91



1     environment, and because there is no scientific basis on which to forecast which

2     ones might pose risk. 183

3              236.   Next, in order to be scientifically sound, the definition of genetic

4     engineering must be robust and include all methods that use in vitro manipulation

5     of nucleic acids and proteins to alter genetic material or its expression, including

6     methods on the horizon, so the regulations are inclusive and durable. Based on this

7     proper definition, all GE organisms should begin and stay regulated and not be

8     eligible for commercialization absent USDA analysis, affirmative approval, and

9     continued monitoring conditions. The National Academies of Sciences, Engineering,

10    and Medicine recently produced reports using a suitably inclusive definition of

11    genetic engineering that USDA should have used to capture all GE organisms for

12    assessment and regulation:

13             Genetic engineering means the introduction or change of DNA, RNA, or

14             proteins by human manipulation to effect a change in an organism’s genome

15             or epigenome; where genome means the complete sequence of the DNA in an

16             organism, and epigenome means the physical factors affecting the expression

17             of genes without affecting the actual DNA sequence of the genome. 184

18             237.   Finally, the final rule violates the ESA’s best scientific data mandate

19    by ending petitions for deregulation and replacing it with a regulatory scheme that

20    would end regulated status for the vast majority of GE organisms. This is not

21    grounded in the best scientific data available. An agency needs adequate data to

22    assess risks, and the streamlined regulatory review process dramatically narrows

23    data requirements. USDA must regulate and assess each GE organism on an

24

25
      183   NATIONAL ACADEMY OF SCIENCES, NRC, ENVIRONMENTAL EFFECTS OF TRANSGENIC
26          PLANTS 79 (2002).
27    184   NATIONAL ACADEMIES OF SCIENCE, ENGINEERING, AND MEDICINE, GENETICALLY
            ENGINEERED CROPS: EXPERIENCES AND PROSPECTS 36, Glossary at 384-88 (2016),
28
            available at http://www.nap.edu/24605.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               77
     CASE NO. 21-5695
               Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 80 of 91



1     individual basis, and must include an assessment of their actual direct and indirect

2     harms.

3
                                SECOND CAUSE OF ACTION
4                               VIOLATION OF NEPA AND APA
5           238.   Plaintiffs re-allege, as if fully set forth, each and every allegation set
6     forth in paragraphs 1 through 237 of this Complaint.
7           239.   NEPA is our “basic national charter for protection of the environment.”
8     40 C.F.R. § 1500.1(a).
9           240.   NEPA requires all federal agencies to prepare a “detailed statement”
10    that discusses the environmental effects of, and reasonable alternatives to, all
11    “major federal actions significantly affecting the quality of the human
12    environment,” commonly known as an EIS. 42 U.S.C. § 4332(2)(C). Major federal
13    actions include “new or revised agency rules,” as here. 40 C.F.R. § 1508.
14          241.   The environmental effects that must be considered in an EIS include
15    “indirect effects, which are caused by the action and are later in time or farther
16    removed in distance, but are still reasonably foreseeable,” as well as direct and
17    cumulative effects. Id. §§ 1508.7; 1508.8; 1508.27(b)(7). The purpose of an EIS is to
18    inform decision-makers and the public of the significant environmental impacts of
19    the proposed action, means to mitigate those impacts, and reasonable alternatives
20    that will have lesser environmental impacts.
21          242.   NEPA and its implementing regulations require an agency to
22    “[r]igorously explore and objectively evaluate all reasonable alternatives.” 40 C.F.R.
23    § 1502.14(a). See also 42 U.S.C. § 4332(C), (E); 40 C.F.R. § 1508.25.
24          243.   NEPA requires federal agencies to use high quality, accurate scientific
25    information and ensure the scientific integrity of the analysis in an EIS. See id. §§
26    1500.1(b); 1502.24.
27          244.   Here, Defendants failed to undertake the required analysis in the final
28    PEIS and violated NEPA in the following ways:

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               78
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 81 of 91



1
                   1. USDA improperly cabined its purpose and need for the revised
2
                   regulations to, among other things, exclude its authority to prevent or
3                  mitigate noxious weed risks.

4                  2. USDA failed to consider reasonable alternatives, 40 C.F.R. §
                   1502.14, that would be more protective to agriculture and the
5
                   environment by only considering the “Preferred Alternative” and “No
6                  Action Alternative.” Among other things, USDA arbitrarily failed to
                   consider alternatives that would prevent or limit the future
7                  proliferation of herbicide-resistant “superweeds” or the future
                   occurrences of transgenic contamination from GE organisms.
8

9                  3. USDA failed to analyze the direct and indirect, id. § 1502.1, of the
                   Preferred Alternative in the final PEIS, including and especially the
10                 effects of exempting broad categories of GE plants from any future
                   oversight. Other direct and indirect that USDA failed to rigorously
11
                   analyze and consider include impacts to agricultural land use, impacts
12                 from climate change, impacts from increased pesticide use, and
                   impacts from gene flow or transgenic contamination.
13
                   4. USDA also violated NEPA’s cumulative impact requirements. Id. §
14
                   1508.25(c)(3). Rather than analyze the cumulative impacts of the
15                 regulations on various environmental (and other) resources when
                   combined with past, present, and reasonably foreseeable impacts to
16                 those resources, USDA merely concluded that there are no reasonably
                   foreseeable impacts of a cumulative nature that could result from
17
                   authorized field testing of GE organisms.
18
                   5. USDA also violated NEPA’s mitigation requirements. Robertson v.
19                 Methow Valley Citizens Council, 490 U.S. 332, 351 (1989). USDA
                   improperly relies on the agricultural biotechnology industry’s “best
20
                   interests” and “stewardship” efforts to self-regulate GE experimental
21                 and commercial organisms as mitigation measures, creating an
                   improper baseline for USDA’s analysis of the regulations and their
22                 impacts.
23
                   6. For any and all of these reasons, USDA failed to take the required
24                 “hard look” at the effects of its action. Metcalf v. Daley, 214 F.3d 1135,
                   1142 (9th Cir. 2000).
25
            245.   Finally, the NEPA regulations allow agencies to establish “categorical
26
      exclusions,” which are categories of actions “which do not individually or
27

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               79
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 82 of 91



1     cumulatively have a significant effect on the human environment” and therefore do

2     not require environmental analysis under NEPA. 40 C.F.R § 1507.3.

3           246.   USDA’s revisions to the agency’s implementing NEPA regulations

4     under 40 C.F.R Part 372, included in the final rule challenged here, include a

5     categorical exclusion for field trials as “research and development activities.” 7

6     C.F.R. § 372.5(c). Given past incidences of escape and tremendous harm from field

7     trials, and the likelihood of future episodes, it is arbitrary and capricious for USDA

8     to categorically exempt field trials from NEPA analysis.

9           247.   Defendants’ failure to prepare an adequate PEIS and comply with

10    NEPA, in connection with the final rule, violates NEPA and its implementing

11    regulations and is “arbitrary, capricious, an abuse of discretion, or otherwise not in

12    accordance with law” in violation of the APA. 5 U.S.C. § 706(2)(A).

13
                                 THIRD CAUSE OF ACTION
14
                                 VIOLATION OF PPA AND APA
15          248.   Plaintiffs re-allege, as if fully set forth, each and every allegation set
16    forth in paragraphs 1 through 247 of this Complaint.
17          249.   USDA violated the PPA in two ways: (1) by failing to apply its
18    authority to regulate GE crops for noxious weed harms and (2) by failing to base its
19    regulations in “sound science.”
20    Failure to Incorporate Noxious Weed Authority
21          250.   In 2000, Congress provided USDA broader, more robust authority with
22    the passage of the PPA. Specifically, the PPA provides USDA the authority to not
23    just address the plant pest harms of GE crops, but also the noxious weed harms
24    they may cause.
25          251.   Noxious weed harms are very broadly defined, to include “damage to
26    crops (including nursery stock or plant products), livestock, poultry, or other
27    interests of agriculture, irrigation, navigation, the natural resources of the United
28    States, the public health, or the environment.” 7 U.S.C. § 7702(10).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               80
     CASE NO. 21-5695
               Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 83 of 91



1             252.   USDA is charged with implementing the PPA’s purpose to “protect[]

2     the agriculture, environment, and economy of the United States.” Id. § 7701(1). In

3     enacting the PPA, Congress found that “the detection, control, suppression,

4     prevention, or retardation of the spread of plant pests or noxious weeds is

5     necessary” to fulfill this purpose. Id.

6             253.   Because Congress was specifically concerned about “the unregulated

7     movement of plant pests, [and] noxious weeds,” USDA has an obligation to regulate

8     GE organisms that fall under those categories.

9             254.   USDA has not met its statutory obligations by failing to implement

10    half of its PPA authority—the noxious weed authority—to regulate GE organisms

11    and capture the full range of risks they present.

12            255.   Throughout the Part 340 rulemaking, USDA acknowledged that the

13    main reason for the new revisions to the 1996 Part 340 rules was to bring them in

14    compliance and make them consistent with the PPA’s new statutory authority.

15            256.   Repeatedly, USDA in prior proposed rules and supporting

16    documentation concluded that it should apply its noxious weed authority and to do

17    so was necessary to fulfill its duties in overseeing GE crops.

18            257.   In the 2008 and 2017 proposed rules and accompanying decision

19    documents, USDA recognized the duty to implement its noxious weed authority in

20    order to reach all potential risks these organisms present. In fact, USDA found that

21    “it is more scientifically and legally justified to consider weed risk under the noxious

22    weed authority rather than under the plant pest authority.” 185

23            258.   Yet in the final rule, USDA’s about-face reversal of the entire 15 years

24    prior of rulemaking is mostly unexplained. Nowhere in the final rule itself or record

25

26
      185   USDA, REVISIONS TO USDA-APHIS 7 CFR PART 340 REGULATIONS GOVERNING
27          THE IMPORTATION, INTERSTATE MOVEMENT, AND ENVIRONMENTAL RELEASE OF
            GENETICALLY ENGINEERED ORGANISMS: DRAFT PROGRAMMATIC ENVIRONMENTAL
28
            IMPACT STATEMENT at ES-4 (2017).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                81
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 84 of 91



1     of decision does USDA explain why it decided to not apply the noxious weed

2     authority and integrate it into its Part 340 regulations.

3           259.   In the response to comments, USDA said only that it now believes it

4     can fully regulate for weediness risks using only the plant pest authority, a reversal

5     from its prior proposed rules and contrary to the 2005 and 2015 OIG audit reports.

6     85 Fed. Reg. 29,822.

7           260.   An agency “must examine the relevant data and articulate a

8     satisfaction for its action including a ‘rational connection between the facts found

9     and the choice made.’” Motor Vehicle Mfrs. Ass’n, Inc. v. State Farm Mut. Auto. Ins.

10    Co., 463 U.S. 29, 43 (1983) (quoting Burlington Truck Lines v. United States, 371

11    U.S. 156, 168 (1962)).

12          261.   This explanation is not sufficient, nor is it legally or scientifically

13    sound. The final rule is arbitrary, capricious, and contrary to law, and violates the

14    PPA and APA.

15    Failure to Base Decisions on Sound Science

16          262.   The PPA mandates that all USDA decisions under the PPA that

17    “decisions affecting imports, exports, and interstate movement of products

18    regulated under [the PPA] shall be based on sound science.” 7 U.S.C. § 7701(4). The

19    Part 340 regulations affect the imports, exports, and interstate movement of GE

20    organisms through the PPA’s authority, and therefore must be based on sound

21    science.

22          263.   The final rule is contrary to the PPA’s core “sound science” mandate in

23    multiple ways. First, it is contrary to sound science for USDA to exempt broad

24    categories of GE plants from regulation entirely, based on the purported ability to

25    generate such GE plants through conventional breeding methods. Because each GE

26    plant is a unique event, which carries both intended modifications as well as its own

27    array of off-target mutations, it is impossible to re-create the exact result by

28    conventional means. Additionally, the similarity of a GE plant to a conventionally

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              82
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 85 of 91



1     bred plant says nothing about the GE plant’s potential plant pest or noxious weed

2     harms under the PPA. USDA grounded these exemptions, and hence a major part of

3     its new rule, not on any scientific principle, but rather on an unscientific statement

4     by a former Secretary of Agriculture intent upon weakening or eliminating

5     regulation of GE crops.

6           264.   Neither is it consistent with sound science to exempt from regulation

7     one GE plant based on prior deregulation of a second GE plant with the same plant-

8     trait-mechanism of action combination, because additional factors such as pattern

9     and level of gene expression in various plant tissues may differ between the two and

10    render one—but not the other—a plant pest or noxious weed risk.

11          265.   Instead, USDA must use genetic engineering, broadly defined, as the

12    trigger for regulation. This approach would follow the recommendation of a

13    National Academy of Sciences committee, which determined that USDA should

14    regulate all GE plants because there is no scientific basis on which to forecast which

15    ones might pose a risk to public health and the environment. USDA chose to

16    disregard this recommendation to follow sound science, in favor of its deregulatory

17    scheme that does not achieve the purpose of the statute.

18          266.   Alternatively and at a minimum, it was contrary to sound science for

19    the agency to completely exempt many future GE crops and GE crop experiments

20    from any oversight.

21          267.   Second, USDA’s decision not to invoke its noxious weed authority

22    under the PPA is also not based in sound science. The agency itself admitted in its

23    previous proposed rules that using this authority is the most scientifically sound

24    course of action to address a broader range of risks presented by new GE

25    experiments. Applying that authority would have provided the agency the sounder

26    footing it needed for regulation, as the agency previously acknowledged.

27          268.   Third, it is contrary to sound science to base regulatory status

28    assessments overwhelmingly on the minutia of the genetic modification itself, at the

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                              83
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 86 of 91



1     molecular level, vis-à-vis an unmodified crop, while ignoring the significant changes

2     in agricultural practice that the genetic modification often triggers—changes that

3     can have enormously adverse impacts, such as the herbicide-resistant weed

4     epidemic and rampant herbicidal drift damage ensuing from the insertion of

5     herbicide-resistance genes into crops.

6              269.   The PPA specifies that USDA is to protect “the agriculture,

7     environment, and economy of the United States,” Id. § 7701(1), and must make

8     decisions based on sound science in doing so. By refusing to implement half of its

9     authority and setting up a deregulatory exemption scheme, USDA does not even

10    attempt to meet these protective goals. USDA purposely created regulatory holes

11    and has abdicated its duty to protect American agriculture, the economy, and the

12    environment through its regulation of GE organisms.

13             270.   For all these reasons, USDA’s decision violated the PPA and the APA

14    as it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

15    with law” in violation of the APA. 5 U.S.C. § 706(2)(A).

16
                             FOURTH CAUSE OF ACTION
17                        VIOLATION OF THE 2008 FARM BILL:
18          FAILURE TO IMPLEMENT REQUIRED OVERSIGHT OF GE ORGANISMS
               271.   Plaintiffs re-allege, as if fully set forth, each and every allegation set
19
      forth in paragraphs 1 through 270 of this Complaint.
20
               272.   The 2008 Farm Bill directives required USDA to “promulgate
21
      regulations to improve the management and oversight of articles regulated under
22
      the Plant Protection Act,” including the oversight and management of GE crop field-
23
      testing. 186
24

25

26

27
      186   Food, Conservation, and Energy Act of 2008, Pub. L. No. 110-246, Tit. X §
28
            10204(a)(2).
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                                  84
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 87 of 91



1           273.   The 2008 Farm Bill also required USDA to take action on each of nine

2     problem areas in its LESSONS LEARNED document, detailing inadequacies in

3     reporting and field-test containment.

4           274.   In the final rule, USDA fails to implement the 2008 Farm Bill’s

5     requirements. The 2008 Farm Bill expressly directs USDA to strengthen its

6     regulation of GE crop field trials to forestall GE contamination events. Instead,

7     USDA ended the notification process and replaced it with a system where, in many

8     cases, field trials will occur completely without USDA’s knowledge or approval.

9           275.   By instituting a scheme of deregulation through exemption and self-

10    determination, USDA violated the 2008 Farm Bill’s mandate to act on each of the

11    nine issues identified in its LESSONS LEARNED document in response to its

12    investigation of the massive rice contamination episode.

13          276.   For all these reason the final rule violated the 2008 Farm Bill and the

14    APA as it is “arbitrary, capricious, an abuse of discretion, or otherwise not in

15    accordance with law” in violation of the APA. 5 U.S.C. § 706(2)(A).

16
                              FIFTH CAUSE OF ACTION
17
                          UNCONSTITUTIONAL SUB-DELEGATION
18                            OF STATUTORY AUTHORITY

19          277.   Plaintiffs re-allege, as if fully set forth, each and every allegation set

20    forth in paragraphs 1 through 276 of this Complaint.

21          278.   The Constitution delegates “all legislative powers” “in a Congress of

22    the United States.” Art. I, § 1. Federal agency officials “may not subdelegate [their

23    decisionmaking authority] to outside entities—private or sovereign—absent

24    affirmative evidence of authority to do so.” U.S. Telecom Ass’n v. F.C.C., 359 F.3d

25    554, 566 (D.C. Cir. 2004).

26          279.   The Part 340 final rule allows future decisions regarding the

27    regulatory status of GE organisms, including GE crops but also GE trees and

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               85
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 88 of 91



1     grasses, their experimentation and commercialization, to be made by private parties

2     (developers) without USDA oversight or knowledge.

3           280.   In the Part 340 regulations, USDA has sub-delegated to private, self-

4     interested parties the responsibility given to it by Congress to “facilitate exports,

5     imports, and interstate commerce in agricultural products and other commodities

6     that pose a risk of harboring plant pests or noxious weeds in ways that will reduce .

7     . . the dissemination of plant pests or noxious weeds.” 7 U.S.C. § 7701(3).

8           281.   USDA’s abdication of responsibility with regard to determining the

9     regulatory status of GE organisms prevents the agency from carrying out its duties

10    under the PPA to protect “the agriculture, environment, and economy of the United

11    States.” Id. § 7701(1). Nothing in the PPA states that USDA may sub-delegate to

12    regulated entities these responsibilities.

13          282.   Because Congress did not expressly authorize it the regulations’ sub-

14    delegation of authority for regulatory status determinations is flatly impermissible.

15    “A general delegation of decision-making authority to a federal administrative

16    agency does not, in the ordinary course of things, include the power to subdelegate

17    that authority beyond federal subordinates.” U.S. Telecom Ass’n, 359 F.3d at 566.

18    The key purpose of prohibiting delegation to private entities is preventing “the

19    harm done thereby to principles of political accountability.” Nat’l Ass’n of

20    Regulatory Util. Comm’rs v. F.C.C., 737 F.2d 1095, 1143 n.41 (D.C. Cir. 1984). Sub-

21    delegations that render agency oversight “neither timely, nor assured” cannot

22    stand. U.S. Telecom Ass’n, 359 F.3d at 567.

23          283.   The self-determination aspect of the final rule allow developers to

24    determine regulatory status without notifying USDA. See 7 C.F.R. § 340.1(e)

25    (“Developers may request confirmation from APHIS that a plant is not within the

26    scope of this part.” (emphasis added)); 85 Fed. Reg. 29,798-99 (discussing the self-

27    determination aspect of the regulations). The existence of a voluntary confirmation

28    process does not guarantee transparency or agency review.

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             86
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 89 of 91



1           284.   This sub-delegation eliminates USDA oversight, public accountability,

2     and judicial review—all constitutional necessities. The result is a complete erosion

3     of the PPA’s structure and purpose with respect to protecting agriculture and the

4     environment.

5           285.   USDA has foreclosed from judicial review actions it is required to carry

6     out, undermining the constitutional balance between the federal branches. The

7     system of separated powers and checks and balances established in the Constitution

8     was regarded by the Framers as “a self-executing safeguard against the

9     encroachment or aggrandizement of one branch at the expense of the other.”

10    Buckley v. Valeo, 424 U.S. 1, 122 (1976).

11          286.   The Part 340 regulations offend core precepts of democratic

12    accountability for agency actions, contradict the language and goals of the PPA,

13    impede USDA from doing its job, and permit self-interested private parties to be the

14    guardians of GE organisms. As such, the regulations violate the doctrine against

15    sub-delegation and the separation of powers principle by placing agency authority

16    in the hands of self-interested entities without retaining oversight.

17

18                                  RELIEF REQUESTED

19    WHEREFORE, the Plaintiffs respectfully request that the Court:

20          287.   Adjudge and declare that USDA’s failure to undertake ESA

21    consultation with the expert services prior to finalizing its Part 340 regulations is

22    contrary to the ESA and constitutes a violation of the ESA and APA.

23          288.   Adjudge and declare that USDA’s PEIS is inadequate, in violation of

24    NEPA and the APA.

25          289.   Adjudge and declare that USDA’s final rule unlawfully fails to

26    implement its noxious weed authority under the PPA and fails to fulfill its mandate

27    to promulgate regulations based on sound science, in violation of the PPA and APA.

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                             87
     CASE NO. 21-5695
                Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 90 of 91



1           290.    Adjudge and declare that USDA’s final rule unlawfully fails to

2     implement the requirements of the 2008 Farm Bill to provide more oversight of GE

3     organism field testing and recordkeeping, and constitutes a violation of the 2008

4     Farm Bill and APA.

5           291.    Adjudge and declare that USDA’s final rule unlawfully sub-delegates

6     agency decision making to private entities, and constitutes a violation of the

7     Constitution.

8           292.    Set aside or vacate the final rule based on Defendants’ violations of the

9     ESA and APA.

10          293.    Set aside or vacate the final rule based on Defendants’ violations of

11    NEPA and the APA.

12          294.    Set aside or vacate the final rule based on Defendants’ violations of the

13    PPA and APA.

14          295.    Set aside or vacate the final rule based on Defendants’ violations of the

15    2008 Farm Bill and APA.

16          296.    Set aside or vacate the final rule based on Defendants’ violation of the

17    Constitution and separation of powers principles.

18          297.    Order USDA to finalize and issue meaningful GE regulations that

19    comply with these statutes as soon as reasonably practicable, according to a Court-

20    ordered timeline, or, in the alternative, order USDA to initiate ESA consultation

21    with the expert services;

22          298.    Retain jurisdiction of this action to ensure compliance with its decree;

23          299.    Award Plaintiffs their fees, costs, expenses, and disbursements,

24    including reasonable attorneys’ fees, associated with this litigation under the Equal

25    Access to Justice Act, 28 U.S.C. § 2412; and

26          300.    Grant such further and additional relief as the Court deems just and

27    proper.

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                               88
     CASE NO. 21-5695
             Case 4:21-cv-05695-KAW Document 1 Filed 07/26/21 Page 91 of 91



1     Respectfully submitted this 26th day of July, 2021, in San Francisco, California.

2

3

4                                            MEREDITH STEVENSON (CA Bar No.
                                             328712)
5                                            GEORGE KIMBRELL (Pro Hac Vice
                                             pending)
6
                                             AUDREY LEONARD (Pro Hac Vice pending)
7                                            AMY VAN SAUN (Pro Hac Vice pending)
                                             Center for Food Safety
8                                            303 Sacramento Street, 2nd Floor
                                             San Francisco, CA 94111
9                                            Phone: (415) 826-2770
                                             Emails: gkimbrell@centerforfoodsafety.org
10                                                   aleonard@centerforfoodsafety.org
                                                     avansaun@centerforfoodsafety.org
11                                                   mstevenson@centerforfoodsafety.org

12
                                             Counsel for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF                                         89
     CASE NO. 21-5695
